EXHIBIT 10.1


SHARE EXCHANGE AGREEMENT


AMONG


CHINA 3C GROUP


CAPITAL FUTURES DEVELOPMENTS, LTD.


SHANGHAI JOY & HARMONY ELECTRONICS COMPANY LIMITED


AND


THE SHAREHOLDERS
OF
CAPITAL FUTURES DEVELOPMENTS, LIMITED,


LISTED ON SCHEDULE 1


DATED AS OF


NOVEMBER 28, 2006
 
 

--------------------------------------------------------------------------------

 

INDEX OF SCHEDULES AND EXHIBITS
 
Exhibits:
 
A. Certain Definitions
 
B. Form of Promissory Note
 
Schedules:
 
1.  Shareholders of Capital Futures Development Limited and Shanghai Joy &
Harmony Electronics Company Limited
 
2.  CFDL and Shanghai Joy & Harmony Electronics Company Limited Disclosure
Schedule
 
 
 

--------------------------------------------------------------------------------

 

SHARE EXCHAGE AGREEMENT
 
This Share Exchange Agreement (the “Agreement”) dated as of November 28, 2006,
is entered into by and among China 3C Group, a Nevada corporation (“CHCG”),
Capital Future Developments Limited a BVI corporation (“CFDL”), Shanghai Joy &
Harmony Electronics Company Limited, a Shanghai corporation in China
(“Shanghai”), and the shareholders of Shanghai listed on Schedule 1 to this
Agreement (each, a “Shareholder” and, collectively, the “Shareholders”).
 
RECITALS
 
A. The Shareholders own the number of shares of capital stock in Shanghai (the
“Shares”) set forth opposite each Shareholder’s name on Schedule 1, which Shares
collectively constitute all of the issued and outstanding shares of capital
stock in CFDL.
 
B. CHCG desires to purchase from the Shareholders, and the Shareholders desire
to sell to CHCG, the Shares in exchange for shares of CHCG Common Stock, all on
the terms and subject to the conditions set forth in this Agreement (the
“Exchange”).
 
C. As a result of the Exchange, Shanghai will merge with and into CFDL with
Shanghai being the surviving entity.
 
D. Certain capitalized terms used in this Agreement are defined on Exhibit A.
 
AGREEMENT
 
In consideration of the agreements, provisions and covenants set forth below,
CHCG, CFDL, the Shareholders and Shanghai, hereby agree as follows:
 
ARTICLE I.
EXCHANGE OF SHARES
 
1.1  AGREEMENT.
 
Upon the terms and subject to all of the conditions contained herein, each of
the Shareholders hereby agrees to exchange the Shares as set forth herein, and
as a result of such transactions for Shanghai to merge with and into CFDL, with
Shanghai surviving such merger and thus becoming a wholly owned subsidiary of
CHCG.
 
1.2  PURCHASE PRICE.
 
As full consideration for the sale, assignment, transfer and delivery of the
Shares by the Shareholders to CFDL, and upon the terms and subject to all of the
conditions contained herein, CHCG shall issue to the Shareholders an aggregate
of 2,723,110 shares of Restricted CHCG Common Stock (the “Acquisition Shares”)
at $4.0395 per share and pay cash (the “Cash Component”) of $7,500,000 to the
Shareholders. The Cash Component is payable by CHCG as follows: $3,000,000
within 10 business days after the Closing and $4,500,000 payable six months
after the Closing as evidenced by the promissory note annexed hereto as Exhibit
B. The parties understand and acknowledge that such exchange is based upon an
approximate valuation of Shanghai at US $18,500,000.




 
1

--------------------------------------------------------------------------------

 
1.3  MECHANICS OF EXCHANGE.
 
(a) At the Closing, each Shareholder shall be entitled to surrender the
certificate or certificates representing the Shares to the exchange agent
designated by CHCG in exchange for the Acquisition Shares and the Cash
Component.
 
(b) Promptly after the Closing, CHCG or its designated exchange agent shall make
available to each Shareholder a letter of transmittal and instructions for use
in effecting the surrender of Certificates in exchange for the Acquisition
Shares. Upon surrender of a Certificate to such exchange agent together with the
letter of transmittal, duly executed, the Shareholder shall be entitled to
receive in exchange therefore such number of Acquisition Shares as such
Shareholder has the right to receive in respect of the Certificate so
surrendered pursuant to the provisions of this Article I.
 
1.4  NO FRACTIONAL SHARES.
 
No fraction of a share of CHCG Common Stock shall be issued in the Exchange. In
lieu of fractional shares, the Shareholders upon surrender of their Certificates
as set forth in Section 1.3 shall be paid an amount in cash, without interest,
rounded to the nearest cent, determined by multiplying the fractional interest
to which such Shareholder would otherwise be entitled by the Average CHCG Stock
Price as of $4.0395 per share agreed by all parties.
 
1.5  CLOSING.
 
The closing of the transactions contemplated by this Agreement (the “Closing”)
shall take place in Zhejiang at 9:00 a.m., local time, on November 28, 2006 (the
“Closing Date”); provided, however, that if all of the other conditions set
forth in Articles VI and VII hereof are not satisfied or waived, unless this
agreement has been terminated under Section 9 hereof, or at such date, the
Closing Date shall be the business day following the day on which all such
conditions have been satisfied or waived, or at such other date, time and place
as CHCG and CFDL, Shanghai and the Shareholders shall agree.
 
1.6 EFFECTS OF THE TRANSACTION.
 
By virtue of the transactions contemplated hereby and without the necessity of
any action by or on behalf of any party:
 
(a) at the Closing, (i) the separate existence of CFDL will cease, and CFDL will
be merged with and into Shanghai, and (ii) the certificate of incorporation and
bylaws of Shanghai as in effect immediately prior to the Closing will be the
certificate of incorporation and bylaws of the surviving corporation
until/unless thereafter amended; and
 
(b) at and after the closing, the surviving corporation will possess all the
rights, privileges, powers and franchises of a public as well as of a private
nature, and be subject to all the restrictions, disabilities and duties, of each
of the constituent corporations; and all property, real, personal and mixed, and
all debts due to either of the constituent corporations on whatever account, as
well for stock subscriptions as all other things in action or belonging to each
of the constituent corporations will be vested in the surviving corporation; and
all property, rights, privileges, powers and franchises, and all and every other
interest will be thereafter as effectually be the property of the surviving
corporation as they were of the respective constituent corporations, and the
title to any real estate vested by deed or otherwise, in either of the
constituent corporations, will not
 
 
2

--------------------------------------------------------------------------------

 
 
revert or be in any way impaired; but all rights of creditors and all liens upon
any property of either of the constituent corporations will be preserved
unimpaired, and all debts, liabilities and duties of the respective constituent
corporations will thereafter attach to the surviving corporation, and may be
enforced against it to the same extent as if such debts and liabilities had been
incurred or contracted by it.
 
(c) Effect on Capital Stock.
As of the closing, by virtue of the merger and without any action on the part of
any holder of shares of Shanghai Common Stock or of shares of the capital stock
of HDFL:
 
(i) Capital Stock of CDFL. Each issued and outstanding share of the capital
stock of CFDL will be converted into the right to receive one fully paid and
non-assessable share of the capital stock of the Surviving Corporation.
 
(ii) Cancellation of Treasury Stock. Shares of Shanghai Common Stock, if any,
that are held by Shanghai as treasury stock will be cancelled and retired and
will cease to exist, and no Merger Consideration will be delivered in exchange
therefor.
 
(d) Exchanged Shares; Merger Consideration.
 
“Exchanged Shares” means all shares of Shanghai Common Stock issued and
outstanding immediately prior to the Closing other than shares of Shanghai
Common Stock, if any, held by Shanghai as treasury stock.
 
The consideration payable in the Merger will consist of an aggregate of the
Acquisition Shares and the cash component discussed in Section 1.2 above, which
shall be distributed among the Shanghai Shareholders in accordance with Schedule
A hereto (the “Merger Consideration”).
 
(e) Exchange of Exchanged Shares for Merger Consideration. As of the Closing, by
virtue of the Merger, each issued and outstanding Exchanged Share will be
converted into the right to receive the Merger Consideration, payable, to the
Shareholders. As of the Closing, all shares of Shanghai Common Stock will no
longer be outstanding and will automatically be cancelled and retired and will
cease to exist, and each holder of a certificate representing any such shares
will cease to have any rights with respect thereto, except the right to receive
the Merger Consideration therefor, without interest, upon the surrender of such
certificate in accordance with Section 3.2.
 
(f) Exchange of Merger Consideration for Exchanged Shares.


(i) Exchange. On the Closing Date, the holders of all of the Shanghai Common
Stock shall deliver to CHCG certificates or other documents evidencing all of
the issued and outstanding Shanghai Common Stock, duly endorsed in blank or with
executed power attached thereto in transferable form. In exchange for all of the
Shanghai Common Stock tendered pursuant hereto, CHCG shall issue to the
Shareholders the Merger Consideration.
 
No Further Ownership Rights in Shanghai Common Stock. All shares of CHCG Common
Stock issued upon the surrender for exchange of shares of Shanghai Common Stock
in accordance with the terms hereof will be deemed to have been issued in full
satisfaction of all rights pertaining to such shares of Shanghai Common Stock,
and there will be no further registration of transfers of the shares of Shanghai
Common Stock after the closing. If, after the closing, Certificates are
presented to the surviving corporation or its transfer agent for any reason,
such Certificates will be cancelled and exchanged as provided by this Article.
 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE II.
REPRESENTATIONS AND WARRANTIES OF SHANGHAI
 
Except as set forth in the Disclosure Schedule attached hereto provided by CFDL
and Shanghai (the “CFDL and Shanghai Disclosure Schedule”), the parts of which
are numbered to correspond to the section numbers of this Agreement, each of
CFDL, Shanghai and the Shareholders represents and warrants jointly and
severally to CHCG as follows:
 
2.1  ORGANIZATION AND QUALIFICATION.
 
Each of CFDL and Shanghai is duly incorporated, validly and in good standing
existing under the laws of BVI and China, has all requisite authority and power
(corporate and other), governmental licenses, authorizations, consents and
approvals to carry on its business as presently conducted and as contemplated to
be conducted, to own, hold and operate its properties and assets as now owned,
held and operated by it, to enter into this Agreement, to carry out the
provisions hereof except where the failure to be in good standing or to have
such governmental licenses, authorizations, consents and approvals will not, in
the aggregate, either (i) have a Material Adverse Effect on the business, assets
or financial condition of CFDL or Shanghai, or (ii) impair the ability of CFDL
or Shanghai to perform its material obligations under this Agreement. Each of
CFDL and Shanghai is duly qualified, licensed or domesticated as a foreign
corporation in good standing in each jurisdiction wherein the nature of its
activities or its properties owned or leased requires such qualification,
licensing or domestication, except where the failure to be so qualified,
licensed or domesticated will not have a Material Adverse Effect. Set forth on
Part 2.1 of the CFDL and Shanghai Disclosure Schedule is a list of those
jurisdictions in which each of CFDL and Shanghai presently conducts its
business, owns, holds and operates its properties and assets.
 
2.2  SUBSIDIARIES.
 
CFDL and Shanghai do not own directly or indirectly, any equity or other
ownership interest in any corporation, partnership, joint venture or other
entity or enterprise. CFDL and Shanghai do not have any direct or indirect
interests of stock ownership or otherwise in any corporation, partnership, joint
venture, firm, association or business enterprise, and is not party to any
agreement to acquire such an interest.
 
2.3  ARTICLES OF INCORPORATION AND BYLAWS.
 
The copies of the Articles of Incorporation and bylaws of each of CFDL or
Shanghai (collectively, the “Organizational Documents”) that have been delivered
to CHCG prior to the execution of this Agreement are true and complete and have
not been amended or repealed. CFDL and Shanghai are not in violation or breach
of any of the provisions of the Organizational Documents, except for such
violations or breaches which, in the aggregate, will not have a Material Adverse
Effect on CFDL or Shanghai.
 
2.4  AUTHORIZATION AND VALIDITY OF THIS AGREEMENT.
 
This Agreement and each of the Transaction Agreements constitute the legal,
valid and binding obligation of each person or entity who is a party thereto
(other than CHCG), enforceable against each such person or entity in accordance
with its terms, except as such enforcement is limited by general equitable
principles, or by bankruptcy, insolvency and other similar laws affecting the
enforcement of creditors rights generally. Each of CFDL, the Shareholders and
Shanghai has all requisite legal capacity to execute and deliver this Agreement
and the Transaction Agreements to which he or she is a party, and to perform
its, his or her obligations hereunder and thereunder. The execution and delivery
by each of CFDL, Shanghai and each Shareholders of this Agreement and the
Transaction Agreements (to the extent either is a party thereto), and the
 
 
 
4

--------------------------------------------------------------------------------

 
 
consummation of the transactions contemplated herein and therein (the
“Transactions”) have been authorized by all necessary corporate or other action
on the part of CFDL, Shanghai and each of the Shareholders. This Agreement and
the Transaction Agreements have been duly executed and delivered by the parties
thereto (other than CHCG).
 
2.5  NO VIOLATION.
 
Neither the execution nor delivery of this Agreement or the Transaction
Agreements, nor the consummation or performance of any of the Transactions by
CFDL, Shanghai or the Shareholders will directly or indirectly:
 
(i) violate or conflict with any provision of the Organizational Documents of
Shanghai or CFDL; (B) result in (with or without notice or lapse of time) a
violation or breach of, or conflict with or constitute a default or result in
the termination or in a right of termination or cancellation of, or accelerate
the performance required by, or require notice under, any agreement, promissory
note, lease, instrument or arrangement to which CFDL or Shanghai or any of its
assets are bound or result in the creation of any Liens upon CFDL or Shanghai or
any of its assets; (C) violate any order, writ, judgment, injunction, ruling,
award or decree of any Governmental Body; (“Governmental Body”); (D) violate any
statute, law or regulation of any jurisdiction as such statute, law or
regulation that relates to the Shareholders, CFDL or Shanghai or any of the
assets of CFDL or Shanghai; or (E) result in cancellation, modification,
revocation or suspension of any permits, licenses, registrations, consents,
approvals, authorizations or certificates issued or granted by any Governmental
Body which are held by or granted to the Shareholders, CFDL or Shanghai or which
are necessary for the conduct of CFDL’s or Shanghai’s business; or
 
(ii) to the knowledge of CFDL, Shanghai or any of the Shareholders, cause CFDL
or Shanghai to become subject to, or to become liable for the payment of, any
Tax (as hereinafter defined) or cause any of the assets owned by CFDL or
Shanghai to be reassessed or revalued by any taxing authority or other
Governmental Body.
 
None of CFDL, Shanghai or the Shareholders is or will be required to give any
notice to or obtain any approval, consent, ratification, waiver or other
authorization (a “Consent”) from any person or entity (including, without
limitation, any Governmental Body) in connection with (i) the execution and
delivery of this Agreement or any of the Transaction Agreements, or (ii) the
consummation or performance of any of the Transactions.
 
2.6  CAPITALIZATION AND RELATED MATTERS.
 
(a)  Capitalization. The registered capital stock of CFDL consists of
$18,500,000 and Shanghai consists of RMB 145,225,000 in fully-paid shares.
Except as set forth in the preceding sentence, no other class of capital stock
or other security of CFDL or Shanghai is authorized, issued, reserved for
issuance or outstanding. The Shareholders, as of the Closing Date, are the
lawful, record and beneficial owners of the number of CFDL Common Stock set
forth opposite each Seller’s name on Schedule 1 attached hereto. CFDL, as of the
Closing Date, is the lawful, record and beneficial owner of all of the issued
and outstanding shares of Shanghai Common Stock. The Shareholders have, as of
the date hereof and as of the Closing Date, valid and marketable title to their
respective Shares, free and clear of all Liens (including, without limitation,
any claims of spouses under applicable community property laws) and are the
lawful, record and beneficial owners of all of the Shares. Except as is issued
to and held by the Shareholders or CFDL, no other class of capital stock or
other
 
 
 
5

--------------------------------------------------------------------------------

 
 
security of CFDL or Shanghai, as applicable, is authorized, issued, reserved for
issuance or outstanding. At the Closing, CHCG will be vested with good and
marketable title to the Shares, free and clear of all Liens (including, without
limitation, any claims of spouses under applicable community property laws). No
legend or other reference to any purported Lien appears upon any certificate
representing the Shares. Each of the Shares has been duly authorized and validly
issued and is fully paid and nonassessable. None of the outstanding capital or
other securities of CFDL or Shanghai was issued, redeemed or repurchased in
violation of the Securities Act of 1933, as amended (the “Securities Act”), or
any other securities or “blue sky” laws.
 
(b)  No Redemption Requirements. There are no authorized or outstanding options,
warrants, equity securities, calls, rights, commitments or agreements of any
character by which CFDL, Shanghai or any of the Shareholders is obligated to
issue, deliver or sell, or cause to be issued, delivered or sold, any shares of
capital stock or other securities of CFDL or Shanghai. There are no outstanding
contractual obligations (contingent or otherwise) of CFDL or Shanghai to retire,
repurchase, redeem or otherwise acquire any outstanding shares of capital stock
of, or other ownership interests in, CFDL or Shanghai or to provide funds to or
make any investment (in the form of a loan, capital contribution or otherwise)
in any other entity.
 
2.7  COMPLIANCE WITH LAWS AND OTHER INSTRUMENTS.
 
Except as would not have a Material Adverse Effect, the business and operations
of CFDL and Shanghai have been and are being conducted in accordance with all
applicable foreign, federal, provincial and local laws, rules and regulations
and all applicable orders, injunctions, decrees, writs, judgments,
determinations and awards of all courts and governmental agencies and
instrumentalities. There are no permits, bonuses, registrations, consents,
approvals, authorizations, certificates, or any waiver of the foregoing, which
are required to be issued or granted by a Governmental Body for the conduct of
the Business as presently conducted or the ownership of the assets of CFDL and
Shanghai. Except as would not have a Material Adverse Effect, each of CFDL or
Shanghai is not, and has not received notice alleging that it is, in violation
of, or (with or without notice or lapse of time or both) in default under, or in
breach of, any term or provision of the Organizational Documents or of any
indenture, loan or credit agreement, note, deed of trust, mortgage, security
agreement or other material agreement, lease, license or other instrument,
commitment, obligation or arrangement to which CFDL or Shanghai is a party or by
which any of CFDL’s or Shanghai’s properties, assets or rights are bound or
affected. To the knowledge of CFDL and Shanghai, no other party to any material
contract, agreement, lease, license, commitment, instrument or other obligation
to which CFDL or Shanghai is a party is (with or without notice or lapse of time
or both) in default thereunder or in breach of any term thereof. Each of CFDL
and Shanghai is not subject to any obligation or restriction of any kind or
character, nor is there, to the knowledge of CFDL or Shanghai, any event or
circumstance relating to CFDL or Shanghai that materially and adversely affects
in any way its business, properties, assets or prospects or that prohibits CFDL
or Shanghai from entering into this Agreement and the Transaction Agreements or
would prevent or make burdensome its performance of or compliance with all or
any part of this Agreement, the Transaction Agreements or the consummation of
the Transactions contemplated hereby or thereby.
 
2.8  CERTAIN PROCEEDINGS.
 
There are no outstanding or pending Proceeding that has been commenced against
or involving CFDL or Shanghai or any of its assets and, to the knowledge of CFDL
or Shanghai and the Shareholders, no matters of the foregoing nature are
contemplated or threatened. None of CFDL, Shanghai or the Shareholders have been
charged with, and is not threatened with, or under any investigation with
respect to, any allegation concerning any violation of any provision of any
federal, provincial, local or foreign law, regulation, ordinance, order or
administrative ruling, and is not in default with respect to any order, writ,
injunction or decree of any Governmental Body.
 
 
6

--------------------------------------------------------------------------------

 
2.9  NO BROKERS OR FINDERS.
 
None of CFDL, Shanghai, the Shareholders, or any officer, director, independent
contractor, consultant, agent or employee of CFDL or Shanghai has agreed to pay,
or has taken any action that will result in any person or entity becoming
obligated to pay or entitled to receive, any investment banking, brokerage,
finder’s or similar fee or commission in connection with this Agreement or the
Transactions. CFDL, Shanghai and the Shareholders shall jointly and severally
indemnify and hold CHCG harmless against any liability or expense arising out
of, or in connection with, any such claim.
 
2.10  TITLE TO AND CONDITION OF PROPERTIES.
 
Each of CFDL and Shanghai has good, valid and marketable title to all of its
properties and assets (whether real, personal or mixed, and whether tangible or
intangible) reflected as owned in its books and records, free and clear of all
Liens. Each of CFDL and Shanghai owns or holds under valid leases or other
rights to use all real property, plants, machinery, equipment and all assets
necessary for the conduct of its business as presently conducted, except where
the failure to own or hold such property, plants, machinery, equipment and
assets would not have a Material Adverse Effect on CFDL or Shanghai. No Person
other than CFDL or Shanghai owns or has any right to the use or possession of
the assets used in CFDL’s or Shanghai’s business. The material buildings,
plants, machinery and equipment necessary for the conduct of the business of
CFDL or Shanghai as presently conducted are structurally sound, are in good
operating condition and repair and are adequate for the uses to which they are
being put or would be put in the Ordinary Course of Business, in each case,
taken as a whole, and none of such buildings, plants, machinery or equipment is
in need of maintenance or repairs, except for ordinary, routine maintenance and
repairs that are not material in nature or cost.
 
2.11  ABSENCE OF UNDISCLOSED LIABILITIES.
 
CFDL and Shanghai have no debt, obligation or liability (whether accrued,
absolute, contingent, liquidated or otherwise, whether asserted or unasserted,
whether due or to become due, whether or not known to CFDL or Shanghai ) arising
out of any transaction entered into prior to the Closing Date or any act or
omission prior to the Closing Date which individually or taken together would
constitute a Material Adverse Effect on CFDL or Shanghai and have no debt,
obligation or liability to each other or any of the Shareholders or their
affiliates, except to the extent specifically set forth on or reserved against
on the Balance Sheet of CFDL or Shanghai .
 
The financial statements are consistent with the books and records of Shanghai
and CFDL and fairly present in all material respects the financial condition,
assets and liabilities of CFDL and Shanghai, as applicable, taken as a whole, as
of the dates and periods indicated, and were prepared in accordance with GAAP
(except as otherwise indicated therein or in the notes thereto).
 
2.12  CHANGES.
 
Neither CFDL nor Shanghai has, since October 31, 2006:
 
(a) Ordinary Course of Business. Conducted its business or entered into any
transaction other than in the Ordinary Course of Business, except for this
Agreement.
 
(b) Adverse Changes. Suffered or experienced any change in, or affecting, its
condition (financial or otherwise), properties, assets, liabilities, business,
operations, results of operations or prospects which would have a Material
Adverse Effect;
 
 
7

--------------------------------------------------------------------------------

 
(c) Loans. Made any loans or advances to any Person other than travel advances
and reimbursement of expenses made to employees, officers and directors in the
Ordinary Course of Business;
 
(d) Compensation and Bonuses. Made any payments of any bonuses or compensation
other than regular salary payments, or increase in the salaries, or payment on
any of its debts in the Ordinary Course of Business, to any of its shareholders,
directors, officers, employees, independent contractors or consultants or entry
into by it of any employment, severance, or similar contract with any director,
officer, or employee, independent contractor or consultant; Adopted, or
increased in the payments to or benefits under, any profit sharing, bonus,
deferred compensation, savings, insurance, pension, retirement, or other
employee benefit plan for or with any of its employees;
 
(e) Liens. Created or permitted to exist any Lien on any of its properties or
assets other than Permitted Liens;
 
(f) Capital Stock. Issued, sold, disposed of or encumbered, or authorized the
issuance, sale, disposition or encumbrance of, or granted or issued any option
to acquire any shares of its capital stock or any other of its securities or any
Equity Security, or altered the term of any of its outstanding securities or
made any change in its outstanding shares of capital stock or its
capitalization, whether by reason of reclassification, recapitalization, stock
split, combination, exchange or readjustment of shares, stock dividend or
otherwise; changed its authorized or issued capital stock; granted any stock
option or right to purchase shares of its capital stock; issued any security
convertible into any of its capital stock; granted any registration rights with
respect to shares of its capital stock; purchased, redeemed, retired, or
otherwise acquired any shares of its capital stock; declared or paid any
dividend or other distribution or payment in respect of shares of capital stock
of any other entity;
 
(g) Dividends. Declared, set aside, made or paid any dividend or other
distribution to any of its shareholders;
 
(h) Material Contracts. Terminated or modified any of its Material Contract
except for termination upon expiration in accordance with the terms of such
agreements, a description of which is included in the CFDL and Shanghai’s
Disclosure Schedule;
 
(i) Claims. Released, waived or cancelled any claims or rights relating to or
affecting CFDL or Shanghai in excess of $10,000 in the aggregate or instituted
or settled any Proceeding involving in excess of $10,000 in the aggregate;
 
(j) Discharged Liabilities. Paid, discharged, cancelled, waived or satisfied any
claim, obligation or liability in excess of $10,000 in the aggregate, except for
liabilities incurred prior to the date of this Agreement in the Ordinary Course
of Business;
 
(k) Indebtedness. Created, incurred, assumed or otherwise become liable for any
Indebtedness or commit to any endeavor involving a commitment in excess of
$10,000 in the aggregate, other than contractual obligations incurred in the
Ordinary Course of Business;
 
(l) Guarantees. Guaranteed or endorsed in a material amount any obligation or
net worth of any Person;
 
(m) Acquisitions. Acquired the capital stock or other securities or any
ownership interest in, or substantially all of the assets of, any other Person;
 
 
 
8

--------------------------------------------------------------------------------

 
(n) Accounting. Changed its method of accounting or the accounting principles or
practices utilized in the preparation of its financial statements, other than as
required by GAAP;
 
 
(o) Agreements. Entered into any agreement, or otherwise obligated itself, to do
any of the foregoing.
 
2.13 MATERIAL CONTRACTS.
 
Each of CFDL and Shanghai has delivered to CHCG, prior to the date of this
Agreement, true, correct and complete copies of each of its Material Contracts.
 
(a) No Defaults. The Material Contracts of each of CFDL and Shanghai are valid
and binding agreements of Shanghai and CFDL, as applicable, and are in full
force and effect and are enforceable in accordance with their terms. Except as
would not have a Material Adverse Effect, CFDL and Shanghai are not in breach or
default of any of its Material Contracts to which it is a party and, to the
knowledge of CFDL and Shanghai, no other party to any of its Material Contracts
is in breach or default thereof. Except as would not have a Material Adverse
Effect, no event has occurred or circumstance has existed that (with or without
notice or lapse of time) would (a) contravene, conflict with or result in a
violation or breach of, or become a default or event of default under, any
provision of any of its Material Contracts or (b) permit CFDL, Shanghai or any
other Person the right to declare a default or exercise any remedy under, or to
accelerate the maturity or performance of, or to cancel, terminate or modify any
of its Material Contracts. CFDL and Shanghai have not received any notice and
have no knowledge of any pending or threatened cancellation, revocation or
termination of any of its Material Contracts to which it is a party, and there
are no renegotiations of, or attempts to renegotiate.
 
2.14  TAX RETURNS AND AUDITS.
 
(a) Tax Returns. (a) All material Tax Returns required to be filed by or on
behalf of CFDL or Shanghai have been timely filed and all such Tax Returns were
(at the time they were filed) and are true, correct and complete in all material
respects; (b) all Taxes of CFDL and Shanghai required to have been paid (whether
or not reflected on any Tax Return) have been fully and timely paid, except
those Taxes which are presently being contested in good faith or for which an
adequate reserve for the payment of such Taxes has been established on Shanghai
Balance Sheet or CFDL’s balance sheet; (c) no waivers of statutes of limitation
have been given or requested with respect to CFDL or Shanghai in connection with
any Tax Returns covering CFDL or Shanghai or with respect to any Taxes payable
by it; (d) no Governmental Body in a jurisdiction where CFDL or Shanghai does
not file Tax Returns has made a claim, assertion or threat to CFDL or Shanghai
that CFDL or Shanghai is or may be subject to taxation by such jurisdiction; (e)
each of CFDL and Shanghai has duly and timely collected or withheld, paid over
and reported to the appropriate Governmental Body all amounts required to be so
collected or withheld for all periods under all applicable laws; (f) there are
no Liens with respect to Taxes on the property or assets of CFDL and Shanghai
other than Permitted Liens; (g) there are no Tax rulings, requests for rulings,
or closing agreements relating to CFDL or Shanghai for any period (or portion of
a period) that would affect any period after the date hereof; and (h) any
adjustment of Taxes of CFDL or Shanghai made by a Governmental Body in any
examination that CFDL or Shanghai is required to report to the appropriate
provincial, local or foreign taxing authorities has been reported, and any
additional Taxes due with respect thereto have been paid. No state of fact
exists or has existed which would constitute ground for the assessment of any
tax liability by any Governmental Body. All Tax Returns filed by CFDL and
Shanghai are true, correct and complete.
 
 
9

--------------------------------------------------------------------------------

 
(b) No Adjustments, Changes. Neither CFDL, Shanghai nor any other Person on
behalf of CFDL or Shanghai (a) has executed or entered into a closing agreement
pursuant to Section 7121 of the Code or any predecessor provision thereof or any
similar provision of provincial, local or foreign law; or (b) has agreed to or
is required to make any adjustments pursuant to Section 481(a) of the Code or
any similar provision of provincial, local or foreign law.
 
(c) No Disputes. There is no pending audit, examination, investigation, dispute,
proceeding or claim with respect to any Taxes of or Tax Return filed or required
to be filed by CFDL or Shanghai, nor is any such claim or dispute pending or
contemplated. Each of CFDL and Shanghai has made available to CHCG true, correct
and complete copies of all Tax Returns, examination reports and statements of
deficiencies assessed or asserted against or agreed to by CFDL or Shanghai since
January 1, 2003, and any and all correspondence with respect to the foregoing.
CFDL and Shanghai do not have any outstanding closing agreement, ruling request,
request for consent to change a method of accounting, subpoena or request for
information to or from a Governmental Body in connection with any Tax matter.
 
(d) No Tax Allocation, Sharing. CFDL and Shanghai are not a party to any Tax
allocation or sharing agreement. Other than with respect to the Tax Group of
which CFDL or Shanghai is the common parent, CFDL and Shanghai (a) have not been
a member of a Tax Group filing a consolidated income Tax Return under Section
1501 of the Code (or any similar provision of provincial, local or foreign law),
and (b) do not have any liability for Taxes for any Person under Treasury
Regulations Section 1.1502-6 (or any similar provision of provincial, local or
foreign law) as a transferee or successor, by contract or otherwise.
 
2.15  MATERIAL ASSETS.
 
The financial statements of CFDL and Shanghai reflect the material properties
and assets (real and personal) owned or leased by them.
 
2.16  INSURANCE COVERAGE.
 
Each of CFDL and Shanghai has made available to CHCG, prior to the date of this
Agreement, true, correct and complete copies of all insurance and general
liability policies maintained by CFDL and Shanghai on their properties and
assets all claims made under any such current or prior insurance policies. All
of such policies (a) taken together, provide adequate insurance coverage for the
properties, assets and operations of CFDL and Shanghai for all risks normally
insured against by a Person carrying on the same business as CFDL or Shanghai ,
and (b) are sufficient for compliance with all applicable Laws and Material
Contracts of CFDL and Shanghai . All of such policies are valid, outstanding and
in full force and effect and, by their express terms, will continue in full
force and effect following the consummation of the transactions contemplated by
this Agreement. Except as set forth on Schedule 3.19, CFDL and Shanghai have not
received and has no knowledge of (a) any refusal of coverage or any written
notice that a defense will be afforded with reservation of rights, or (b) any
notice of cancellation or any other indication in writing or otherwise that any
insurance policy is no longer in full force or effect or will not be renewed or
that the issuer of any policy is not willing or able to perform its obligations
thereunder. All premiums due on such insurance policies on or prior to the date
hereof have been paid. There are no, and CFDL, Shanghai and the Shareholders
have no knowledge of any circumstances or facts which, with or without notice of
lapse of time or both would lead to any: (i) pending or threatened claims with
respect to CFDL or Shanghai or their properties or assets under any such
insurance policies; (ii) claims as to which the insurers have notified CFDL or
Shanghai that they intend to deny liability; and (iii) existing defaults on the
part of CFDL or Shanghai under any such insurance policies.
 
 
10

--------------------------------------------------------------------------------

 
2.17  LITIGATION; ORDERS.
 
There is no Proceeding (whether federal, provincial, local or foreign) pending
or, to the knowledge of CFDL or Shanghai, threatened or appealable against or
affecting CFDL or Shanghai or any of its properties, assets, business or
employees. To the knowledge of CFDL or Shanghai, there is no fact that might
result in or form the basis for any such Proceeding. CFDL and Shanghai are not
subject to any Orders and have not received any written opinion or memorandum or
legal advice from their legal counsel to the effect that CFDL or Shanghai is
exposed, from a legal standpoint, to any liability which would be material to
its business. CFDL and Shanghai are not engaged in any legal action to recover
monies due it or for damages sustained by any of them.
 
2.18  LICENSES.
 
Except as would not have a Material Adverse Effect, each of CFDL and Shanghai
possesses from the appropriate Governmental Body all licenses, permits,
authorizations, approvals, franchises and rights that are necessary for it to
engage in its business as currently conducted and to permit it to own and use
its properties and assets in the manner in which it currently owns and uses such
properties and assets (collectively, “Permits”). Except as would not have a
Material Adverse Effect, CFDL and Shanghai have not received any written notice
from any Governmental Body or other Person that there is lacking any license,
permit, authorization, approval, franchise or right necessary for CFDL or
Shanghai to engage in its business as currently conducted and to permit CFDL or
Shanghai to own and use its properties and assets in the manner in which it
currently owns and uses such properties and assets. Except as would not have a
Material Adverse Effect, the Permits are valid and in full force and effect.
Except as would not have a Material Adverse Effect, no event has occurred or
circumstance exists that may (with or without notice or lapse of time): (a)
constitute or result, directly or indirectly, in a violation of or a failure to
comply with any Permit; or (b) result, directly or indirectly, in the
revocation, withdrawal, suspension, cancellation or termination of, or any
modification to, any Permit. Neither CFDL, nor Shanghai has received any written
notice from any Governmental Body or any other Person regarding: (a) any actual,
alleged, possible or potential contravention of any Permit; or (b) any actual,
proposed, possible or potential revocation, withdrawal, suspension,
cancellation, termination of, or modification to, any Permit. All applications
required to have been filed for the renewal of such Permits have been duly filed
on a timely basis with the appropriate Persons, and all other filings required
to have been made with respect to such Permits have been duly made on a timely
basis with the appropriate Persons. All Permits are renewable by their terms or
in the Ordinary Course of Business without the need to comply with any special
qualification procedures or to pay any amounts other than routine fees or
similar charges, all of which have, to the extent due, been duly paid.
 
2.19  INTERESTED PARTY TRANSACTIONS.
 
No officer, director or shareholder of CFDL, Shanghai or any Affiliate, Related
Person or “associate” (as such term is defined in Rule 405 of the Commission
under the Securities Act) of any such Person, either directly or indirectly, (1)
has an interest in any Person which (a) furnishes or sells services or products
which are furnished or sold or are proposed to be furnished or sold by CFDL or
Shanghai , or (b) purchases from or sells or furnishes to, or proposes to
purchase from, sell to or furnish CFDL or Shanghai any goods or services; (2)
has a beneficial interest in any contract or agreement to which CFDL or Shanghai
is a party or by which it may be bound or affected; or (3) is a party to any
material agreements, contracts or commitments in effect as of the date hereof
with CFDL or Shanghai . “Related Person” means: (i) with respect to a particular
individual, the individual’s immediate family which shall include the
individual’s spouse, parents, children, siblings, mothers and fathers-in-law,
sons and daughters-in-law, and brothers and sisters-in-law; and (ii) with
respect to a specified individual or entity, any entity or individual that,
directly or indirectly, controls, is controlled by, or is under common control
with such specified entity or individual.
 
 
11

--------------------------------------------------------------------------------

 
2.20  GOVERNMENTAL INQUIRIES.
 
Each of CFDL and Shanghai has made available to CHCG a copy of each material
written inspection report, questionnaire, inquiry, demand or request for
information received by CFDL or Shanghai from (and the response of CFDL or
Shanghai thereto), and each material written statement, report or other document
filed by CFDL or Shanghai with, any Governmental Body since January 1, 2003.
 
2.21  BANK ACCOUNTS AND SAFE DEPOSIT BOXES.
 
Part 2.22 of the CFDL and Shanghai Disclosure Schedule discloses the title and
number of each bank or other deposit or financial account, and each lock box and
safety deposit box used by CFDL or Shanghai, the financial institution at which
that account or box is maintained and the names of the persons authorized to
draw against the account or otherwise have access to the account or box, as the
case may be.
 
2.22  INTELLECTUAL PROPERTY.
 
Any Intellectual Property CFDL or Shanghai uses in its business as presently
conducted is owned by CFDL or Shanghai or properly licensed.
 
2.23  STOCK OPTION PLANS; EMPLOYEE BENEFITS.
 
(a) Set forth on Part 2.23 of the CFDL and Shanghai Disclosure Schedule is a
complete list of all stock option plans providing for the grant by CFDL or
Shanghai of stock options to directors, officers or employees. All such stock
option plans are Approved Plans.
 
(b) Except as set forth on Part 2.23 of the CFDL and Shanghai Disclosure
Schedule, CFDL and Shanghai do not have any employee benefit plans or
arrangements covering their present and former employees or providing benefits
to such persons in respect of services provided to CFDL or Shanghai . CFDL and
Shanghai have no commitment, whether formal or informal and whether legally
binding or not, to create any additional plan, arrangement or practice similar
to the Approved Plans.
 
(c) The consummation of the transactions contemplated hereby will not result in
(i) any payment (including, without limitation, severance, unemployment
compensation or bonus payments) becoming due from CFDL or Shanghai or due to any
Person, (ii) any increase in the amount of compensation or benefits payable to
any Person or (iii) any acceleration of the vesting or timing of payment of any
compensation, award or determination of options, warrants, rights, severance
payments or other contingent obligations of any nature whatsoever of CFDL or
Shanghai in favor of any Person. No agreement, arrangement or other contract of
CFDL or Shanghai provides benefits or payments contingent upon, triggered by, or
increased as a result of a change in the ownership or effective control of CFDL
or Shanghai.
 
(d) None of CFDL or Shanghai is a party to or bound by any written or oral
agreement or understanding to employ, subsequent to the Closing, any of its
respective present or former directors, officers, independent contractors,
consultants, agents or employees.
 
 
12

--------------------------------------------------------------------------------

 
 
2.24  EMPLOYEE MATTERS.
 
(a) No former or current employee of CFDL or Shanghai is a party to, or is
otherwise bound by, any agreement or arrangement (including, without limitation,
any confidentiality, non-competition or proprietary rights agreement) that in
any way adversely affected, affects, or will affect (i) the performance of his,
her or its duties to CFDL or Shanghai, or (ii) the ability of CFDL or Shanghai
to conduct its business.
 
(b) None of CFDL or Shanghai has employees, directors, officers, consultants,
independent contractors, representatives or agents whose contract of employment
or engagement cannot be terminated by three months’ notice. (c) CFDL and
Shanghai are not required or obligated to pay, and since January 1, 2003, have
not paid any moneys other than in respect of remuneration, pension or other
benefits pursuant to plans described in Part 2.23 of the CFDL and Shanghai
Disclosure Schedule, to or for the benefit of, any director, officer, employee,
consultant, independent contractor, representative or agent of CFDL or Shanghai.
(d) CFDL and Shanghai are in compliance with all applicable laws respecting
employment and employment practices, terms and conditions or employment and
wages and hours, and are not engaged in any unfair labor practice. There is no
labor strike, dispute, shutdown or stoppage actually pending or, to the
knowledge of CFDL, Shanghai or the Shareholders, threatened against or affecting
CFDL or Shanghai.
 
2.25  ENVIRONMENTAL AND SAFETY MATTERS.
 
Except as would not have a Material Adverse Effect:
 
(a) Each of CFDL and Shanghai has at all time been and is in compliance with all
Environmental Laws and Orders applicable to CFDL or Shanghai, as applicable.
 
(b) There are no Proceedings pending or, to the knowledge of CFDL or Shanghai,
threatened against CFDL or Shanghai alleging the violation of any Environmental
Law or Environmental Permit applicable to CFDL or Shanghai or alleging that CFDL
or Shanghai is a potentially responsible party for any environmental site
contamination. None of CFDL, Shanghai or the Shareholders are aware of, or has
ever received notice of, any past, present or future events, conditions,
circumstances, activities, practices, incidents, actions or plans which may
interfere with or prevent continued compliance, or which may give rise to any
common law or legal liability, or otherwise form the basis of any claim, action,
suit, proceeding, hearing or investigation, based on or related to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling, or the emission, discharge, release or threatened
release into the environment, of any pollutant, contaminant, or hazardous or
toxic material or waste.
 
(c) Neither this Agreement nor the consummation of the transactions contemplated
by this Agreement shall impose any obligations to notify or obtain the consent
of any Governmental Body or third Persons under any Environmental Laws
applicable to CFDL or Shanghai.
 
2.26  MATERIAL CUSTOMERS.
 
Since January 1, 2003, none of the Material Customers (as hereinafter defined)
of CFDL or Shanghai has notified any of CFDL, Shanghai or the Shareholders of
their intent to terminate their business with CFDL or Shanghai business because
of any dissatisfaction on the part of any such person or entity. The
Transactions have not caused any of the Material Customers of CFDL or Shanghai
to terminate or provide notice of their intent or threaten to terminate their
business with CFDL or Shanghai or to notify CFDL, Shanghai or the Shareholders
of their intent not to continue to do such business with CFDL or Shanghai after
the Closing. As used herein, “Material Customers” means those customers from
whom CFDL or Shanghai derives annual revenues in excess of RMB 100,000.
 
 
13

--------------------------------------------------------------------------------

 
2.27  INVENTORIES.
 
All inventories of CFDL and Shanghai are of good, usable and merchantable
quality in all material respects, and, except as set forth in the CFDL and
Shanghai Disclosure Schedule, do not include a material amount of obsolete or
discontinued items. Except as set forth in the CFDL and Shanghai Disclosure
Schedule, (a) all such inventories are of such quality as to meet in all
material respects the quality control standards of CFDL and Shanghai, (b) all
such inventories are recorded on the books at the lower of cost or market value
determined in accordance with GAAP, and (c) no write-down in inventory has been
made or should have been made pursuant to GAAP during the past two years.
 
2.28  MONEY LAUNDERING LAWS.
 
The operations of CFDL and Shanghai are and have been conducted at all times in
compliance with applicable financial record-keeping and reporting requirements
of the money laundering statutes of all U.S. and non-U.S. jurisdictions, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines, issued, administered or enforced by any Governmental Body
(collectively, the “Money Laundering Laws”) and no Proceeding involving CFDL or
Shanghai with respect to the Money Laundering Laws is pending or, to the
knowledge of CFDL or Shanghai , threatened.
 
2.29  DISCLOSURE.
 
(a) Any information set forth in this Agreement, the CFDL and Shanghai
Disclosure Schedule, or the Transaction Agreements shall be true, correct and
complete in all material respects.
 
(b) No statement, representation or warranty of CFDL, Shanghai or the
Shareholders in this Agreement (taken with the Schedules) or the Transaction
Agreements or any exhibits or schedules thereto contain any untrue statement of
a material fact or omits to state a material fact necessary to make the
statements herein or therein, taken as a whole, in light of the circumstances in
which they were made, not misleading.
 
(c) Except as set forth in the CFDL and Shanghai Disclosure Schedule, the
Shareholders, CFDL and Shanghai have no knowledge of any fact that has specific
application to CFDL or Shanghai (other than general economic or industry
conditions) and that adversely affects the assets or the business, prospects,
financial condition, or results of operations of CFDL or Shanghai.
 
(d) In the event of any inconsistency between the statements in the body of this
Agreement and those in the Schedules (other than an exception expressly set
forth as such in the Schedules with respect to a specifically identified
representation or warranty), the statements in the Schedules shall control.
 
(e) The books of account, minute books and stock record books of CFDL and
Shanghai, all of which have been made available to CHCG, are complete and
accurate and have been maintained in accordance with sound business practices.
Without limiting the generality of the foregoing, the minute books of CFDL and
Shanghai contain complete and accurate records of all meetings held, and
corporate action taken, by the shareholders, the boards of directors, and
committees of the boards of directors of CFDL or Shanghai, as applicable, and no
meeting of any such shareholders, board of directors, or committee has been held
for which minutes have not been prepared and are not contained in such minute
books.
 
 
14

--------------------------------------------------------------------------------

 
 
2.30  FINDERS AND BROKERS.
 
(a) None of CFDL, Shanghai, the Shareholders or any Person acting on behalf of
CFDL, Shanghai or the Shareholders has engaged any finder, broker, intermediary
or any similar Person in connection with the Exchange.
 
(b) None of CFDL, Shanghai, the Shareholders nor any Person acting on behalf of
CFDL, Shanghai or the Shareholders has entered into a contract or other
agreement that provides that a fee shall be paid to any Person or Entity if the
Exchange is consummated.
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF CHCG
 
CHCG hereby represents and warrants to the Shareholders as of the date hereof:
 
3.1  ORGANIZATION; GOOD STANDING.
 
CHCG is duly incorporated, validly and in good standing existing under the laws
of Nevada, has all requisite authority and power (corporate and other),
governmental licenses, authorizations, consents and approvals to carry on its
business as presently conducted and as contemplated to be conducted, to own,
hold and operate its properties and assets as now owned, held and operated by
it, to enter into this Agreement, to carry out the provisions hereof except
where the failure to be in good standing or to have such governmental licenses,
authorizations, consents and approvals will not, in the aggregate, either (i)
have a Material Adverse Effect on the business, assets or financial condition of
CHCG, or (ii) impair the ability of CHCG to perform its material obligations
under this Agreement. CHCG is duly qualified, licensed or domesticated as a
foreign corporation in good standing in each jurisdiction wherein the nature of
its activities or its properties owned or leased requires such qualification,
licensing or domestication, except where the failure to be so qualified,
licensed or domesticated will not have a Material Adverse Effect.
 
3.2  CHCG COMMON STOCK.
 
As of November 28, 2006, there were 49,765,945 shares of CHCG’s common stock
issued and outstanding. The Acquisition Shares, when issued in connection with
this Agreement and the other Transactional Agreements, will be duly authorized,
validly issued, fully paid and nonassessable.
 
3.3  AUTHORITY; BINDING NATURE OF AGREEMENTS.
 
(a) The execution, delivery and performance of this Agreement, the Transactional
Agreements, and all other agreements and instruments contemplated to be executed
and delivered by CHCG in connection herewith have been duly authorized by all
necessary corporate action on the part of CHCG and its board of directors.
 
(b) This Agreement, the Transactional Agreements, and all other agreements and
instruments contemplated to be executed and delivered by CHCG constitute the
legal, valid and binding obligation of CHCG, enforceable against CHCG in
accordance with their terms, except to the extent that enforceability may be
limited by applicable bankruptcy, Exchange, insolvency, moratorium or other laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity regardless of whether such enforceability is considered in
a proceeding in law or equity.
 
 
 
15

--------------------------------------------------------------------------------

 
 
(c) There is no pending Proceeding, and, to CHCG’s knowledge, no Person has
threatened to commence any Proceeding that challenges, or that may have the
effect of preventing, delaying, making illegal or otherwise interfering with,
the Exchange or CHCG’s ability to comply with or perform its obligations and
covenants under the Transactional Agreements, and, to the knowledge of CHCG, no
event has occurred, and no claim, dispute or other condition or circumstance
exists, that might directly or indirectly give rise to or serve as a basis for
the commencement of any such Proceeding.
 
3.4  NON-CONTRAVENTION; CONSENTS.
 
The execution and delivery of this Agreement and the other Transactional
Agreements, and the consummation of the Exchange, by CHCG will not, directly or
indirectly (with or without notice or lapse of time):
 
(a) contravene, conflict with or result in a material violation of (i) CHCG’s
Certificate of Incorporation or Bylaws, or (ii) any resolution adopted by CHCG
Board or any committee thereof or the stockholders of CHCG;
 
(b) to the knowledge of CHCG, contravene, conflict with or result in a material
violation of, or give any Governmental Body the right to challenge the Exchange
or to exercise any remedy or obtain any relief under, any legal requirement or
any Order to which CHCG or any material assets owned or used by it are subject;
 
(c) to the knowledge of CHCG, cause any material assets owned or used by CHCG to
be reassessed or revalued by any taxing authority or other Governmental Body;
 
(d) to the knowledge of CHCG, contravene, conflict with or result in a material
violation of any of the terms or requirements of, or give any Governmental Body
the right to revoke, withdraw, suspend, cancel, terminate or modify, any
Governmental Authorization that is held by CHCG or that otherwise relates to
CHCG’s business or to any of the material assets owned or used by CHCG, where
such contraventions, conflict, violation, revocation, withdrawal, suspension,
cancellation, termination or modification would have a Material Adverse Effect
on CHCG;
 
(e) contravene, conflict with or result in a material violation or material
breach of, or material default under, any Contract to which CHCG is a party;
 
(f) give any Person the right to any payment by CHCG or give rise to any
acceleration or change in the award, grant, vesting or determination of options,
warrants, rights, severance payments or other contingent obligations of any
nature whatsoever of CHCG in favor of any Person, in any such case as a result
of the Exchange; or
 
(g) result in the imposition or creation of any material Lien upon or with
respect to any material asset owned or used by CHCG.
 
Except for Consents, filings or notices required under the state and federal
securities laws or any other laws or regulations or as otherwise contemplated in
this Agreement and the other Transactional Agreements, CHCG will not be required
to make any filing with or give any notice to, or obtain any Consent from, any
Person in connection with the execution and delivery of this Agreement and the
other Transactional Agreements or the consummation or performance of the
Exchange.
 
 
16

--------------------------------------------------------------------------------

 
3.5  FINDERS AND BROKERS.
 
(a) Neither CHCG nor any Person acting on behalf of CHCG has engaged any finder,
broker, intermediary or any similar Person in connection with the Exchange.
 
(b) CHCG has not entered into a contract or other agreement that provides that a
fee shall be paid to any Person or Entity if the Exchange is consummated.
 
3.6  REPORTS AND FINANCIAL STATEMENTS; ABSENCE OF CERTAIN CHANGES.
 
(a) CHCG has filed all reports required to be filed with the SEC pursuant to the
Exchange Act since December 31, 2004 (all such reports, including those to be
filed prior to the Closing Date and all registration statements and prospectuses
filed by CHCG with the SEC, are collectively referred to as the “CHCG SEC
Reports”). All of the CHCG SEC Reports, as of their respective dates of filing
(or if amended or superseded by a filing prior to the date of this Agreement,
then on the date of such filing): (i) complied in all material respects as to
form with the applicable requirements of the Securities Act or Exchange Act and
the rules and regulations thereunder, as the case may be, and (ii) did not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The audited financial statements of CHCG included in the CHCG SEC
Reports comply in all material respects with the published rules and regulations
of the SEC with respect thereto, and such audited financial statements (i) were
prepared from the books and records of CHCG, (ii) were prepared in accordance
with GAAP applied on a consistent basis (except as may be indicated therein or
in the notes or schedules thereto) and (iii) present fairly the financial
position of CHCG as of the dates thereof and the results of operations and cash
flows for the periods then ended. The unaudited financial statements included in
the CHCG SEC Reports comply in all material respects with the published rules
and regulations of the SEC with respect thereto; and such unaudited financial
statements (i) were prepared from the books and records of CHCG, (ii) were
prepared in accordance with GAAP, except as otherwise permitted under the
Exchange Act and the rules and regulations thereunder, on a consistent basis
(except as may be indicated therein or in the notes or schedules thereto) and
(iii) present fairly the financial position of CHCG as of the dates thereof and
the results of operations and cash flows (or changes in financial condition) for
the periods then ended, subject to normal year-end adjustments and any other
adjustments described therein or in the notes or schedules thereto.
 
(b) Except as specifically contemplated by this Agreement or reflected in the
CHCG SEC Reports, since March 31, 2006, there has not been (i) any material
adverse change in CHCG’s business, assets, liabilities, operations, and, to the
knowledge of CHCG, no event has occurred that is likely to have a material
adverse effect on CHCG’s business, assets, liabilities or operations, (ii) any
declarations setting aside or payment of any dividend or distribution with
respect to the CHCG Common Stock other than consistent with past practices,
(iii) any material change in CHCG’s accounting principles, procedures or
methods, (iv) cancellation in writing of any material customer contract or (v)
the loss of any customer relationship which would have a material adverse effect
on CHCG’s business, assets, liabilities or operations.
 
3.7  COMPLIANCE WITH APPLICABLE LAW.
 
Except as disclosed in the CHCG SEC Reports filed prior to the date of this
Agreement and except to the extent that the failure or violation would not in
the aggregate have a Material Adverse Effect on the business, results of
operations or financial condition of CHCG, to CHCG’s knowledge CHCG holds all
Governmental Authorizations necessary for the lawful conduct of its business
under and pursuant to, and the business of CHCG is not being conducted in
violation of, any Governmental Authorization applicable to CHCG.
 
 
17

--------------------------------------------------------------------------------

 
 
3.8  COMPLETE COPIES OF REQUESTED REPORTS.
 
CHCG has delivered or made available true and complete copies of each document
that has been reasonably requested by CFDL, Shanghai or the Shareholders.
 
3.9  FULL DISCLOSURE.
 
(a) Neither this Agreement (including all Schedules and Exhibits hereto) nor any
of the Transactional Agreements contemplated to be executed and delivered by
CHCG in connection with this Agreement contains any untrue statement of material
fact; and none of such documents omits to state any material fact necessary to
make any of the representations, warranties or other statements or information
contained therein not misleading.
 
(b) All of the information set forth in the prospectus and all other information
regarding CHCG and the business, condition, assets, liabilities, operations,
financial performance, net income and prospects of either that has been
furnished to CFDL, Shanghai or the Shareholders by or on behalf of CHCG or any
of the CHCG’s Representatives, is accurate and complete in all material
respects.
 
ARTICLE IV.
COVENANTS OF CFDL AND SHANGHAI
 
4.1  ACCESS AND INVESTIGATION.
 
Each of CFDL and Shanghai shall ensure that, at all times during the Pre-Closing
Period:
 
(a) CFDL, Shanghai and their Representatives provide CHCG and its
Representatives access, at reasonable times and with twenty-four (24) hours
notice from CHCG to CFDL or Shanghai , to all of the premises and assets of CFDL
and Shanghai , to all existing books, records, Tax Returns, work papers and
other documents and information relating to CFDL or Shanghai , and to
responsible officers and employees of CFDL or Shanghai , and CFDL, Shanghai and
its Representatives provide CHCG and its Representatives with copies of such
existing books, records, Tax Returns, work papers and other documents and
information relating to CFDL or Shanghai as CHCG may request in good faith;
 
(b) Each of CFDL and Shanghai and their Representatives confer regularly with
CHCG upon its request, concerning operational matters and otherwise report
regularly (not less than semi-monthly and as CHCG may otherwise request) to CHCG
and discuss with CHCG and its Representatives concerning the status of the
business, condition, assets, liabilities, operations, and financial performance
of CFDL or Shanghai , and promptly notify CHCG of any material change in the
business, condition, assets, liabilities, operations, and financial performance
of CFDL or Shanghai , or any event reasonably likely to lead to any such change.
 
4.2  OPERATION OF BUSINESS.
 
Each of CFDL and Shanghai shall ensure that, during the Pre-Closing Period:
 
(a) It conducts its operations in the Ordinary Course of Business and in the
same manner as such operations have been conducted prior to the date of this
Agreement;
 
 
18

--------------------------------------------------------------------------------

 
 
(b) It uses its commercially reasonable efforts to preserve intact its current
business organization, keep available and not terminate the services of its
current officers and employees and maintain its relations and goodwill with all
suppliers, customers, landlords, creditors, licensors, licensees, employees and
other Persons having business relationships with CFDL or Shanghai;
 
(c) It does not declare, accrue, set aside or pay any dividend or make any other
distribution in respect of any shares of its capital stock, and does not
repurchase, redeem or otherwise reacquire any shares of its capital stock or
other securities, except with respect to the repurchase of shares of CFDL or
Shanghai Common Stock upon termination of employees at the original purchase
price pursuant to agreements existing at the date hereof;
 
(d) It does not sell or otherwise issue (or grant any warrants, options or other
rights to purchase) any shares of capital stock or any other securities, except
the issuance of shares of CFDL or Shanghai Common Stock pursuant to option
grants to employees made under the Option Plan in the Ordinary Course of
Business;
 
(e) It does not amend its Articles of Incorporation, Bylaws or other
Organizational Documents, and does not effect or become a party to any
recapitalization, reclassification of shares, stock split, reverse stock split
or similar transaction;
 
(f) It does not form any subsidiary or acquire any equity interest or other
interest in any other Entity;
 
(g) It does not establish or adopt any Employee Benefit Plan, and does not pay
any bonus or make any profit sharing or similar payment to, or increase the
amount of the wages, salary, commissions, fringe benefits or other compensation
or remuneration payable to, any of its directors, officers or employees;
 
(h) It does not change any of its methods of accounting or accounting practices
in any respect;
 
(i) It does not make any Tax election;
 
(j) It does not commence or take any action or fail to take any action which
would result in the commencement of any Proceeding;
 
(k) It does not (i) acquire, dispose of, transfer, lease, license, mortgage,
pledge or encumber any fixed or other assets, other than in the Ordinary Course
of Business; (ii) incur, assume or prepay any indebtedness, Indebtedness or
obligation or any other liabilities or issue any debt securities, other than in
the Ordinary Course of Business; (iii) assume, guarantee, endorse for the
obligations of any other person, other than in the Ordinary Course of Business;
(iv) make any loans, advances or capital contributions to, or investments in,
any other Person, other than in the Ordinary Course of Business; or (v) fail to
maintain insurance consistent with past practices for its business and property;
 
(l) It pays all debts and Taxes, files all of its Tax Returns (as provided
herein) and pays or performs all other obligations, when due;
 
(m) It does not enter into or amend any agreements pursuant to which any other
Person is granted distribution, marketing or other rights of any type or scope
with respect to any of its services, products or technology;
 
(n) It does not hire any new officer-level employee;
 
 
19

--------------------------------------------------------------------------------

 
(o) It does not revalue any of its assets, including, without limitation,
writing down the value of inventory or writing off notes or accounts receivable,
except as required under GAAP and in the Ordinary Course of Business;
 
(p) Except as otherwise contemplated hereunder, it does not enter into any
transaction or take any other action outside the Ordinary Course of Business;
and
 
(q) It does not enter into any transaction or take any other action that likely
would cause or constitute a Breach of any representation or warranty made by it
in this Agreement.
 
4.3  FILINGS AND CONSENTS; COOPERATION.
 
Each of CFDL and Shanghai shall ensure that:
 
(a) Each filing or notice required to be made or given (pursuant to any
applicable Law, Order or contract, or otherwise) by CFDL, Shanghai or the
Shareholders in connection with the execution and delivery of any of the
Transactional Agreements, or in connection with the consummation or performance
of the Exchange, is made or given as soon as possible after the date of this
Agreement;
 
(b) Each Consent required to be obtained (pursuant to any applicable Law, Order
or contract, or otherwise) by CFDL, Shanghai or the Shareholders in connection
with the execution and delivery of any of the Transactional Agreements, or in
connection with the consummation or performance of the Exchange, is obtained as
soon as possible after the date of this Agreement and remains in full force and
effect through the Closing Date;
 
(c) It promptly delivers to CHCG a copy of each filing made, each notice given
and each Consent obtained by CFDL or Shanghai during the Pre-Closing Period; and
 
(d) During the Pre-Closing Period, it and its Representatives cooperate with
CHCG and CHCG’s Representatives, and prepare and make available such documents
and take such other actions as CHCG may request in good faith, in connection
with any filing, notice or Consent that CHCG is required or elects to make, give
or obtain.
 
4.4  NOTIFICATION; UPDATES TO DISCLOSURE SCHEDULES.
 
(a) During the Pre-Closing Period, each of CFDL and Shanghai shall promptly
notify CHCG in writing of:
 
(i) the discovery by it of any event, condition, fact or circumstance that
occurred or existed on or prior to the date of this Agreement which is contrary
to any representation or warranty made by it in this Agreement or in any of the
other Transactional Agreements, or that would upon the giving of notice or lapse
of time, result in any of its representations and warranties set forth in this
agreement to become untrue or otherwise cause any of the conditions of Closing
set forth in Article VI or Article VII not to be satisfied;
 
 
20

--------------------------------------------------------------------------------

 
 
(ii) any event, condition, fact or circumstance that occurs, arises or exists
after the date of this Agreement (except as a result of actions taken pursuant
to the express written consent of CHCG) and that is contrary to any
representation or warranty made by it in this Agreement, or that would upon the
giving of notice or lapse of time, result in any of its representations and
warranties set forth in this agreement to become untrue or otherwise cause any
of the conditions of Closing set forth in Article VI or Article VII not to be
satisfied;
 
(b) If any event, condition, fact or circumstances that is required to be
disclosed pursuant to Section 4.4(a) requires any material change in the CFDL
and Shanghai Disclosure Schedule, or if any such event, condition, fact or
circumstance would require such a change assuming the CFDL and Shanghai
Disclosure Schedule were dated as of the date of the occurrence, existence or
discovery of such event, condition, fact or circumstances, then CFDL or
Shanghai, as applicable, shall promptly deliver to CHCG an update to the CFDL
and Shanghai Disclosure Schedule specifying such change (a “Disclosure Schedule
Update”).
 
(c) It will promptly update any relevant and material information provided to
CHCG after the date hereof pursuant to the terms of this Agreement.
 
4.5  Commercially Reasonable Efforts.
 
During the Pre-Closing Period, each of CFDL and Shanghai shall use its
commercially reasonable efforts to cause the conditions set forth in Article VI
and Article VII to be satisfied on a timely basis and so that the Closing can
take place on or before December 15, 2006, in accordance with Section 1.5, and
shall not take any action or omit to take any action, the taking or omission of
which would or could reasonably be expected to result in any of the
representations and warranties of CFDL and Shanghai set forth in this Agreement
becoming untrue, or in any of the conditions of Closing set forth in Article VI
or Article VII not being satisfied.
 
4.6  CONFIDENTIALITY; PUBLICITY.
 
Each of CFDL and Shanghai shall ensure that:
 
(a) It and its Representatives keep strictly confidential the existence and
terms of this Agreement prior to the issuance or dissemination of any mutually
agreed upon press release or other disclosure of the Exchange; and
 
(b) neither it nor any of its Representatives issues or disseminates any press
release or other publicity or otherwise makes any disclosure of any nature (to
any of its suppliers, customers, landlords, creditors or employees or to any
other Person) regarding any of the Exchange; except in each case to the extent
that it is required by law to make any such disclosure regarding such
transactions or as separately agreed by the parties; provided, however, that if
it is required by law to make any such disclosure, CFDL or Shanghai advises
CHCG, at least five business days before making such disclosure, of the nature
and content of the intended disclosure.
 


 
21

--------------------------------------------------------------------------------

 
 
ARTICLE V.
COVENANTS OF CHCG
 
5.1  NOTIFICATION.
 
During the Pre-Closing Period, CHCG shall promptly notify CFDL or Shanghai in
writing of:
 
(a) the discovery by CHCG of any event, condition, fact or circumstance that
occurred or existed on or prior to the date of this Agreement which is contrary
to any representation or warranty made by CHCG in this Agreement; and,
 
(b) any event, condition, fact or circumstance that occurs, arises or exists
after the date of this Agreement (except as a result of actions taken pursuant
to the written consent of Shanghai ) and that is contrary to any representation
or warranty made by CHCG in this Agreement;
 
5.2  FILINGS AND CONSENTS; COOPERATION.
 
CHCG shall ensure that:
 
(a) Each filing or notice required to be made or given (pursuant to any
applicable Law, Order or contract, or otherwise) by CHCG in connection with the
execution and delivery of any of the Transactional Agreements, or in connection
with the consummation or performance of the Exchange, is made or given as soon
as possible after the date of this Agreement;
 
(b) Each Consent required to be obtained (pursuant to any applicable Law, Order
or contract, or otherwise) by CHCG in connection with the execution and delivery
of any of the Transactional Agreements, or in connection with the consummation
or performance of the Exchange, is obtained as soon as possible after the date
of this Agreement and remains in full force and effect through the Closing Date;
 
(c) CHCG promptly delivers to CFDL and Shanghai a copy of each filing made, each
notice given and each Consent obtained by CHCG during the Pre-Closing Period;
and
 
(d) During the Pre-Closing Period, CHCG and its Representatives cooperate with
CFDL, Shanghai and their Representatives, and prepare and make available such
documents and take such other actions as CFDL or Shanghai may request in good
faith, in connection with any filing, notice or Consent that CFDL or Shanghai is
required or elects to make, give or obtain.
 
5.3  COMMERCIALLY REASONABLE EFFORTS.
 
During the Pre-Closing Period, CHCG shall use its commercially reasonable
efforts to cause the conditions set forth in Article VI and Article VII to be
satisfied on a timely basis and so that the Closing can take place on or before
December 15, 2006 or as soon thereafter as is reasonably practical, in
accordance with Section 1.5, and shall not take any action or omit to take any
action, the taking or omission of which would or could reasonably be expected to
result in any of the representations and warranties or CHCG set forth in this
Agreement becoming untrue or in any of the conditions of closing set forth in
Article VI or Article VII not being satisfied.
 
 
22

--------------------------------------------------------------------------------

 
 
5.4 DISCLOSURE OF CONFIDENTIAL INFORMATION.
 
 
(a) Each of CHCG, Shanghai and the Shareholders acknowledges and agrees that it
may receive Confidential Information in connection with this Transaction
including without limitation, the CFDL and Shanghai Disclosure Schedule and any
information disclosed during the due diligence process, the public disclosure of
which will harm the disclosing party’s business. The Receiving Party may use
Confidential Information only in connection with the Transaction. The results of
the due diligence review may not be used for any other purpose other than in
connection with the Transaction. Except as expressly provided in this Agreement,
the Receiving Party shall not disclose Confidential Information to anyone
without the Disclosing Party’s prior written consent. The Receiving Party shall
take all reasonable measures to avoid disclosure, dissemination or unauthorized
use of Confidential Information, including, at a minimum, those measures it
takes to protect its own confidential information of a similar nature. The
Receiving Party shall not export any Confidential Information in any manner
contrary to the export regulations of the governmental jurisdiction to which it
is subject.
 
(b) The Receiving Party may disclose Confidential Information as required to
comply with binding orders of governmental entities that have jurisdiction over
it, provided that the Receiving Party (i) gives the Disclosing Party reasonable
notice (to the extent permitted by law) to allow the Disclosing Party to seek a
protective order or other appropriate remedy, (ii) discloses only such
information as is required by the governmental entity, and (iii) uses
commercially reasonable efforts to obtain confidential treatment for any
Confidential Information so disclosed.
 
(c) All Confidential Information shall remain the exclusive property of the
Disclosing Party. The Disclosing Party’s disclosure of Confidential Information
shall not constitute an express or implied grant to the Receiving Party of any
rights to or under the Disclosing Party’s patents, copyrights, trade secrets,
trademarks or other intellectual property rights.
 
(d) The Receiving Party shall notify the Disclosing Party immediately upon
discovery of any unauthorized use or disclosure of Confidential Information or
any other breach of this Agreement by the Receiving Party. The Receiving Party
shall cooperate with the Disclosing Party in every reasonable way to help the
Disclosing Party regain possession of such Confidential Information and prevent
its further unauthorized use.
 
(e) The Receiving Party shall return or destroy all tangible materials embodying
Confidential Information (in any form and including, without limitation, all
summaries, copies and excerpts of Confidential Information) promptly following
the Disclosing Party’s written request; provided, however, that, subject to the
provisions of this Agreement, the Receiving Party may retain one copy of such
materials in the confidential, restricted access files of its legal department
for use only in the event a dispute arises between the parties related to the
Transaction and only in connection with that dispute. At the Disclosing Party’s
option, the Receiving Party shall provide written certification of its
compliance with this Section.
 
 
23

--------------------------------------------------------------------------------

 
 
5.5  INDEMNIFICATION.
 
(a) Each of CFDL, Shanghai and the Shareholders, jointly and severally, each
shall defend, indemnify and hold harmless CHCG, and its respective employees,
officers, directors, stockholders, controlling persons, affiliates, agents,
successors and assigns (collectively, the “CHCG Indemnified Persons”), and shall
reimburse the CHCG Indemnified Person, for, from and against any loss,
liability, claim, damage, expense (including costs of investigation and defense
and reasonable attorneys’ fees) or diminution of value, whether or not involving
a third-party claim (collectively, “Damages”), directly or indirectly, relating
to, resulting from or arising out of:
 
(i) any untrue representations, misrepresentations or breach of warranty by or
of CFDL, Shanghai or the Shareholders contained in or pursuant to this
Agreement, and the CFDL and Shanghai Disclosure Schedule;
 
(ii) any breach or nonfulfillment of any covenant, agreement or other obligation
by or of CFDL, Shanghai or the Shareholders (only to the extent made or
occurring prior to or at the Closing) contained in or pursuant to this
Agreement, the Transaction Agreements executed by CFDL, Shanghai or any of the
Shareholders in their individual capacity, the CFDL and Shanghai Disclosure
Schedule, or any of the other agreements, documents, schedules or exhibits to be
entered into by CFDL or Shanghai or any of the Shareholders in their individual
capacity pursuant to or in connection with this Agreement;
 
(iii) all of Pre-Closing liabilities of CFDL, Shanghai or the Shareholders; and
 
(iv) any liability, claim, action or proceeding of any kind whatsoever, whether
instituted or commenced prior to or after the Closing Date, which directly or
indirectly relates to, arises or results from, or occurs in connection with
facts or circumstances relating to the conduct of business of CFDL or Shanghai ,
or the assets of CFDL or Shanghai , or events or circumstances existing on or
prior to the Closing Date.
 
(b) CHCG shall defend, indemnify and hold harmless CFDL, Shanghai and its
respective affiliates, agents, successors and assigns (collectively, the
“Shanghai Indemnified Persons”), and shall reimburse the Shanghai Indemnified
Persons, for, from and against any Damages, directly or indirectly, relating to,
resulting from or arising out of:
 
(i) any untrue representation, misrepresentation or breach of warranty by or of
CHCG contained in or pursuant to this Agreement;
 
(ii) any breach or nonfulfillment of any covenant, agreement or other
obligations by or of CHCG contained in or pursuant to this Agreement, the
Transaction Agreements or any other agreements, documents, schedules or exhibits
to be entered into or delivered to pursuant to or in connection with this
Agreement.
 
(c) Promptly after receipt by an indemnified Party under Section 5.5 of this
Agreement of notice of a claim against it (“Claim”), such indemnified Party
shall, if a claim is to be made against an indemnifying Party under such
Section, give notice to the indemnifying Party of such Claim, but the failure to
so notify the indemnifying Party will not relieve the indemnifying Party of any
liability that it may have to any indemnified Party, except to the extent that
the indemnifying Party demonstrates that the defense of such action is
prejudiced by the indemnified Party’s failure to give such notice.
 
(d) A claim for indemnification for any matter not involving a third-party claim
may be asserted by notice to the Party from whom indemnification is sought.
 
 
24

--------------------------------------------------------------------------------

 
ARTICLE VI.
CLOSING CONDITIONS OF CHCG
 
CHCG’s obligations to effect the Closing and consummate the Exchange are subject
to the satisfaction of each of the following conditions:
 
6.1  ACCURACY OF REPRESENTATIONS AND WARRANTIES.
 
The representations and warranties of CFDL, Shanghai and the Shareholders in
this Agreement shall have been true and correct as of the date of this Agreement
and shall be true and correct on and as of the Closing. CFDL, Shanghai and the
Shareholders shall have performed all obligations in this Agreement required to
be performed or observed by them on or prior to the Closing.
 
6.2  ADDITIONAL CONDITIONS TO CLOSING.
 
(a) All necessary approvals under federal and state securities laws and other
authorizations relating to the issuance of the Acquisition Shares and the
transfer of the Shares shall have been received.
 
(b) CHCG shall have obtained an opinion stating that the terms of the Exchange
are fair, just and equitable to CHCG and its shareholders.
 
(c) No preliminary or permanent injunction or other order by any federal, state
or foreign court of competent jurisdiction which prohibits the consummation of
the Exchange shall have been issued and remain in effect. No statute, rule,
regulation, executive order, stay, decree, or judgment shall have been enacted,
entered, issued, promulgated or enforced by any court or governmental authority
which prohibits or restricts the consummation of the Exchange. All
authorizations, consents, orders or approvals of, or declarations or filings
with, and all expirations of waiting periods imposed by, any Governmental Body
which are necessary for the consummation of the Exchange, other than those the
failure to obtain which would not materially adversely affect the consummation
of the Exchange or in the aggregate have a material adverse effect on CHCG and
its subsidiaries, taken as a whole, shall have been filed, occurred or been
obtained (all such permits, approvals, filings and consents and the lapse of all
such waiting periods being referred to as the “Requisite Regulatory Approvals”)
and all such Requisite Regulatory Approvals shall be in full force and effect.
 
(d) There shall not be any action taken, or any statute, rule, regulation or
order enacted, entered, enforced or deemed applicable to the Exchange, by any
Governmental Body which, in connection with the grant of a Requisite Regulatory
Approval, imposes any material condition or material restriction upon CHCG or
its subsidiaries or CFDL or Shanghai, including, without limitation,
requirements relating to the disposition of assets, which in any such case would
so materially adversely impact the economic or business benefits of the Exchange
as to render inadvisable the consummation of the Exchange.
 
6.3  PERFORMANCE OF AGREEMENTS.
 
CFDL, Shanghai or the Shareholders, as the case may be, shall have executed and
delivered each of the agreements, instruments and documents required to be
executed and delivered, and performed all actions required to be performed by
CFDL or Shanghai or any of the Shareholders, as the case may be, pursuant to
this Agreement, except as CHCG has otherwise consented in writing.
 
 
 
25

--------------------------------------------------------------------------------

 
6.4  CONSENTS.
 
Each of the Consents identified or required to have been identified in the CFDL
and Shanghai Disclosure Schedule shall have been obtained and shall be in full
force and effect, other than those Consents, which have been expressly waived by
CHCG.
 
6.5  NO MATERIAL ADVERSE CHANGE AND SATISFACTORY DUE DILIGENCE.
 
There shall not have been any material adverse change in the business,
condition, assets, liabilities, operations or financial performance of CFDL or
Shanghai since the date of this Agreement as determined by CHCG in its
discretion. CHCG shall be satisfied in all respects with the results of its due
diligence review of CFDL and Shanghai.
 
6.6  CFDL/SHANGHAI CLOSING CERTIFICATES.
 
In addition to the documents required to be received under this Agreement, CHCG
shall also have received the following documents:
 
(a) copies of resolutions of CFDL and Shanghai , certified by a Secretary,
Assistant Secretary or other appropriate officer of CFDL or Shanghai,
authorizing the execution, delivery and performance of this Agreement and other
Transactional Agreements;
 
(b) good standing certificate from China of CFDL and Shanghai; and
 
(c) such other documents as CHCG may request in good faith for the purpose of
(i) evidencing the accuracy of any representation or warranty made by CFDL and
Shanghai, (ii) evidencing the compliance by CFDL and Shanghai, or the
performance by CFDL and Shanghai of, any covenant or obligation set forth in
this Agreement or any of the other Transactional Agreements, (iii) evidencing
the satisfaction of any condition set forth in Article VII or this Article VI,
or (iv) otherwise facilitating the consummation or performance of the Exchange.
 
6.7  TRANSACTIONAL AGREEMENTS.
 
Each Person (other than CHCG) shall have executed and delivered prior to or on
the Closing Date all Transactional Agreements to which it is to be a party.
 
6.8  RESIGNATION OF DIRECTORS AND OFFICERS.
 
CHCG shall have received a written resignation from each of the directors and
officers of CFDL and Shanghai effective as of the Closing.
 
6.9  DELIVERY OF STOCK CERTIFICATES, MINUTE BOOK AND CORPORATE SEAL.
 
The Shareholders shall have delivered to CHCG the stock books, stock ledgers,
minute books and corporate seals of CFDL and Shanghai.
 
 
26

--------------------------------------------------------------------------------

 
ARTICLE VII.
CLOSING CONDITIONS OF THE SHAREHOLDERS
 
The Shareholders’ obligations to effect the Closing and consummate the Exchange
are subject to the satisfaction of each of the following conditions:
 
7.1  ACCURACY OF REPRESENTATIONS AND WARRANTIES.
 
 
The representations and warranties of CHCG in this Agreement shall have been
true and correct as of the date of this Agreement and shall be true and correct
on and as of the Closing and CHCG shall have performed all obligations in this
Agreement required to be performed or observed by them on or prior to the
Closing.
 
7.2  ADDITIONAL CONDITIONS TO CLOSING.
 
(a) All necessary approvals under federal and state securities laws and other
authorizations relating to the issuance and transfer of the Acquisition Shares
by CHCG and the transfer of the Shares by CFDL and Shanghai shall have been
received.
 
(b) No preliminary or permanent injunction or other order by any federal, state
or foreign court of competent jurisdiction which prohibits the consummation of
the Exchange shall have been issued and remain in effect. No statute, rule,
regulation, executive order, stay, decree, or judgment shall have been enacted,
entered, issued, promulgated or enforced by any court or governmental authority
which prohibits or restricts the consummation of the Exchange. All Requisite
Regulatory Approvals shall have been filed, occurred or been obtained and all
such Requisite Regulatory Approvals shall be in full force and effect.
 
(c) There shall not be any action taken, or any statute, rule, regulation or
order enacted, entered, enforced or deemed applicable to the Exchange, by any
federal or state Governmental Body which, in connection with the grant of a
Requisite Regulatory Approval, imposes any condition or restriction upon the
Surviving Corporation or its subsidiaries (or, in the case of any disposition of
assets required in connection with such Requisite Regulatory Approval, upon
CHCG, its subsidiaries or Shanghai, CFDL or any of their subsidiaries),
including, without limitation, requirements relating to the disposition of
assets, which in any such case would so materially adversely impact the economic
or business benefits of the Exchange as to render inadvisable the consummation
of the Exchange.
 
7.3 CHCG CLOSING CERTIFICATES.
 
The Shareholders shall have received the following documents:
 
(a) copies of resolutions of CHCG, certified by a Secretary, Assistant Secretary
or other appropriate officer of CHCG, authorizing the execution, delivery and
performance of the Transactional Agreements and the Exchange;
 
(b) good standing certificates for the State of Nevada; and
 
 
27

--------------------------------------------------------------------------------

 
(c) such other documents as CFDL or Shanghai may request in good faith for the
purpose of (i) evidencing the accuracy of any representation or warranty made by
CHCG, (ii) evidencing the compliance by CHCG with, or the performance by CHCG
of, any covenant or obligation set forth in this Agreement or any of the other
Transactional Agreements, (iii) evidencing the satisfaction of any condition set
forth in Article VI or this Article VII, or (iv) otherwise facilitating the
consummation or performance of the Exchange.
 
7.4  NO MATERIAL ADVERSE CHANGE.
 
There shall not have been any material adverse change in CHCG’s business,
condition, assets, liabilities, operations or financial performance since the
date of this Agreement.
 
7.5  PERFORMANCE OF AGREEMENTS.
 
CHCG shall have executed and delivered each of the agreements, instruments and
documents required to be executed and delivered, and performed all actions
required by CHCG pursuant to this Agreement, except as CFDL, Shanghai and the
Shareholders have otherwise consented in writing.
 
7.6  CONSENTS.
 
Each of the Consents identified or required to have been identified in Section
3.4 shall have been obtained and shall be in full force and effect, other than
those Consents the absence of which shall not have a material adverse effect on
CHCG.
 
7.7  CHCG STOCK.
 
On the Closing Date, shares of CHCG Common Stock shall be eligible for quotation
on the OTC Bulletin Board.
 
ARTICLE VIII.
FURTHER ASSURANCES
 
Each of the parties hereto agrees that it will, from time to time after the date
of the Agreement, execute and deliver such other certificates, documents and
instruments and take such other action as may be reasonably requested by the
other party to carry out the actions and transactions contemplated by this
Agreement, including the closing conditions described in Articles VI and VII.
CFDL , Shanghai and the Shareholders shall reasonably cooperate with CHCG in its
of the books and records of CFDL and Shanghai, or in preparing any solicitation
materials to be sent to the shareholders of CHCG in connection with the approval
of the Exchange and the transactions contemplated by the Transactional
Agreements.
 
ARTICLE IX.
TERMINATION
 
9.1  TERMINATION.
 
This Agreement may be terminated and the Exchange abandoned at any time prior to
the Closing Date:
 
(a) by mutual written consent of CHCG, CFDL, Shanghai and the Shareholders;
 
 
28

--------------------------------------------------------------------------------

 
 
(b) by CHCG if the Financial Statements of CFDL and Shanghai for the 2005 fiscal
year do not disclose minimum net income of 1.25 million USD or if it is not
satisfied with the results of its due diligence of Shanghai for any reason;
 
(c) by CHCG if (i) there is a material Breach of any covenant or obligation of
CFDL, Shanghai or the Shareholders; provided however, that if such Breach or
Breaches are capable of being cured prior to the Closing Date, such Breach or
Breaches shall not have been cured within 10 days of delivery of the written
notice of such Breach, or (ii) CHCG reasonably determines that the timely
satisfaction of any condition set forth in Article VI has become impossible or
impractical (other than as a result of any failure on the part of CHCG to comply
with or perform its covenants and obligations under this Agreement or any of the
other Transactional Agreements);
 
(d) by CFDL or Shanghai if (i) there is a material Breach of any covenant or
obligation of CHCG; provided however, that if such Breach or Breaches are
capable of being cured prior to the Closing Date, such Breach or Breaches shall
not have been cured within 10 days of delivery of the written notice of such
Breach, or (ii) CFDL or Shanghai reasonably determines that the timely
satisfaction of any condition set forth in Article VII has become impossible or
impractical (other than as a result of any failure on the part of CFDL or
Shanghai or any Shareholder to comply with or perform any covenant or obligation
set forth in this Agreement or any of the other Transactional Agreements);
 
(e) by CHCG if the Closing has not taken place on or before December 15, 2006
(except if as a result of any failure on the part of CHCG to comply with or
perform its covenants and obligations under this Agreement or in any other
Transactional Agreement);
 
(f) by CFDL or Shanghai if the Closing has not taken place on or before December
15, 2006 (except if as a result of the failure on the part of CFDL, Shanghai or
the Shareholders to comply with or perform any covenant or obligation set forth
in this Agreement or in any other Transactional Agreement);
 
(g) by any of CHCG, on the one hand or CFDL or Shanghai, on the other hand, if
any court of competent jurisdiction in the United States or other United States
governmental body shall have issued an order, decree or ruling or taken any
other action restraining, enjoining or otherwise prohibiting the Exchange and
such order, decree, ruling or any other action shall have become final and
non-appealable; provided, however, that the party seeking to terminate this
Agreement pursuant to this clause (g) shall have used all commercially
reasonable efforts to remove such order, decree or ruling; or
 
(h) The parties hereby agree and acknowledge that a breach of the provisions of
Sections 4.1, 4.2, 4.3, 4.4 and 4.6 are, without limitation, material Breaches
of this Agreement.
 
9.2  TERMINATION PROCEDURES.
 
If CHCG wishes to terminate this Agreement pursuant to Section 9.1, CHCG shall
deliver to the Shareholders, CFDL and Shanghai a written notice stating that
CHCG is terminating this Agreement and setting forth a brief description of the
basis on which CHCG is terminating this Agreement. If CFDL or Shanghai wishes to
terminate this Agreement pursuant to Section 9.1, CFDL or Shanghai, as
applicable, shall deliver to CHCG a written notice stating that CFDL or Shanghai
is terminating this Agreement and setting forth a brief description of the basis
on which CFDL or Shanghai is terminating this Agreement.
 
 
 
29

--------------------------------------------------------------------------------

 
9.3  EFFECT OF TERMINATION.
 
In the event of termination of this Agreement as provided above, this Agreement
shall forthwith have no further effect. Except for a termination resulting from
a Breach by a party to this Agreement, there shall be no liability or obligation
on the part of any party hereto. In the event of a breach, the remedies of the
non-breaching party shall be to seek damages from the breaching party or to
obtain an order for specific performance, in addition to or in lieu of other
remedies provided herein. Upon request after termination, each party will
redeliver or, at the option of the party receiving such request, destroy all
reports, work papers and other material of any other party relating to the
Exchange, whether obtained before or after the execution hereof, to the party
furnishing same; provided, however, that CFDL, Shanghai and the Shareholders
shall, in all events, remain bound by and continue to be subject to Section 4.6
and all parties shall in all events remain bound by and continue to be subject
to Section 5.4 and 5.5.
 
Notwithstanding the above, both CHCG, on the one hand, and CFDL, Shanghai and
the Shareholders, on the other hand, shall be entitled to announce the
termination of this Agreement by means of a mutually acceptable press release.
 
ARTICLE X.
MISCELLANEOUS
 
10.1  SURVIVAL OF REPRESENTATIONS AND WARRANTIES.
 
All representations and warranties of CFDL, Shanghai and the Shareholders in
this Agreement and the CFDL and Shanghai Disclosure Schedule shall survive shall
survive indefinitely. The right to indemnification, reimbursement or other
remedy based on such representations and warranties will not be affected by any
investigation conducted by the parties.
 
10.2  EXPENSES.
 
Except as otherwise set forth herein, each of the parties to the Exchange shall
bear its own expenses incurred in connection with the negotiation and
consummation of the transactions contemplated by this Agreement.
 
10.3  ENTIRE AGREEMENT.
 
This Agreement and the other Transactional Agreements contain the entire
agreement of the parties hereto, and supersede any prior written or oral
agreements between them concerning the subject matter contained herein, or
therein. There are no representations, agreements, arrangements or
understandings, oral or written, between the parties to this Agreement, relating
to the subject matter contained in this Agreement and the other Transaction
Agreements, which are not fully expressed herein or therein. The schedules and
each exhibit attached to this Agreement or delivered pursuant to this Agreement
are incorporated herein by this reference and constitute a part of this
Agreement.
 
10.4  COUNTERPARTS 
 
This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
instrument.
 
 
30

--------------------------------------------------------------------------------

 
10.5  DESCRIPTIVE HEADINGS.
 
The Article and Section headings in this Agreement are for convenience only and
shall not affect the meanings or construction of any provision of this
Agreement.
 
10.6  NOTICES.


Any notices required or permitted to be given under this Agreement shall be in
writing and shall be deemed sufficiently given on the earlier to occur of the
date of personal delivery, the date of receipt or three (3) days after posting
by overnight courier or registered or certified mail, postage prepaid, addressed
as follows:



If to CHCG:
China 3C Group

  368 HuShu Nan Road 

  Shanghai City, Zhejiang Province, China

   

If to Shanghai: Shanghai Joy & Harmony Electronics Company Limited 

   

If to the Shareholders:  To such address or addresses as a party shall have
previously designated by notice to the sender given in accordance with this
section.

   

10.7  CHOICE OF LAW.
 
This Agreement shall be construed in accordance with and governed by the laws of
the State of New York without regard to choice of law principles. The parties
hereto each consent to the jurisdiction of the courts of the state of New York,
county of New York and to the federal courts located in the county of New York,
State of New York.
 
10.8  BINDING EFFECT; BENEFITS.
 
This Agreement shall inure to the benefit of and be binding upon the parties and
their respective successors and permitted assigns. Nothing in this Agreement,
express or implied, is intended to confer on any Person other than the parties
or their respective successors and permitted assigns, the Shareholders and other
Persons expressly referred to herein, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.
 
10.9  ASSIGNABILITY.
 
Neither this Agreement nor any of the parties’ rights hereunder shall be
assignable by any party without the prior written consent of the other parties
and any attempted assignment without such consent shall be void.
 
10.10  WAIVER AND AMENDMENT.
 
Any term or provision of this Agreement may be waived at any time by the party,
which is entitled to the benefits thereof. The waiver by any party of a breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any subsequent breach. The parties may, by mutual agreement in writing, amend
this Agreement in any respect. CFDL, Shanghai and the Shareholders hereby
acknowledge their intent that this
 
 
31

--------------------------------------------------------------------------------

 
Agreement includes as a party any holder of capital stock in CFDL and Shanghai
at the time of Closing. CHCG, CFDL, Shanghai and the Shareholders therefore
agree that this Agreement may be amended, without the further consent of any
party to this Agreement, (i) to add as a new Shareholder any existing
shareholder of CFDL or Shanghai and (ii) to modify Schedule 1 to reflect the
addition of such shareholder.
 
10.11  ATTORNEYS’ FEES.
 
In the event of any action or proceeding to enforce the terms and conditions of
this Agreement, the prevailing party shall be entitled to an award of reasonable
attorneys’ and experts’ fees and costs, in addition to such other relief as may
be granted.
 
10.12  SEVERABILITY.
 
If any provision of this Agreement is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Agreement will remain in
full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.
 
10.13  CONSTRUCTION.
 
In executing this Agreement, the parties severally acknowledge and represent
that each: (a) has fully and carefully read and considered this Agreement; (b)
has or has had the opportunity to consult independent legal counsel regarding
the legal effect and meaning of this document and all terms and conditions
hereof; (c) has been afforded the opportunity to negotiate as to any and all
terms hereof; and (d) is executing this Agreement voluntarily, free from any
influence, coercion or duress of any kind. The language used in this Agreement
will be deemed to be the language chosen by the parties to express their mutual
intent, and no rule of strict construction will be applied against any party.
 
IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the day and year first above written.
 
China 3C Group


   By: ________________________
Name: ______________________
Title: _______________________


 
Shanghai Joy & Harmony Electronics Company Limited




By: ________________________
Name: ______________________
Title: _______________________




Shareholders:
 
See attached Shareholder signature pages


 
32

--------------------------------------------------------------------------------

 

EXHIBIT A
CERTAIN DEFINITIONS
 
For purposes of the Agreement (including this Exhibit A):
 
“Agreement” shall mean the Share Exchange Agreement to which this Exhibit A is
attached (including all Disclosure Schedules and all Exhibits), as it may be
amended from time to time.


“Approved Plans” shall mean a stock option or similar plan for the benefit of
employees or others, which has been approved by the shareholders of Shanghai.


“Average CHCG Stock Price” shall refer to the average of the closing price of
the Common Stock of CHCG on the OTC Bulletin Board equaling to $4.0395 per share
based upon the close price of CHCG Common Stock during the 10 consecutive
trading days immediately preceding the date of the Agreement.


“Breach” There shall be deemed to be a “Breach” of a representation, warranty,
covenant, obligation or other provision if there is or has been any inaccuracy
in or breach of, or any failure to comply with or perform, such representation,
warranty, covenant, obligation or other provision.


“Certificates” shall have the meaning specified in Section 1.3 of the Agreement.
 
“CFDL Common Stock” shall mean the shares of common stock of CFDL. 
 
 
“CFDL and Shanghai Disclosure Schedule” shall have the meaning specified in
introduction to Article II of the Agreement.
 
“CHCG” shall have the meaning specified in the first paragraph of the Agreement.


“CHCG Common Stock” shall mean the shares of common stock of CHCG.


“CHCG SEC Reports” shall have the meaning specified in Section 4.6 of the
Agreement.


“Closing” shall have the meaning specified in Section 1.5 of the Agreement.


“Closing Date” shall have the meaning specified in Section 1.5 of the Agreement.


“Code” shall have the meaning specified in the Recitals of this Agreement.


“Confidential Information” shall mean all nonpublic information disclosed by one
party or its agents (the “Disclosing Party”) to the other party or its agents
(the “Receiving Party”) that is designated as confidential or that, given the
nature of the information or the circumstances surrounding its disclosure,
reasonably should be considered as confidential. Confidential Information
includes, without limitation (i) nonpublic information relating to the
Disclosing Party’s technology, customers, vendors, suppliers, business plans,
intellectual property, promotional and marketing activities, finances,
agreements, transactions, financial information and other business affairs, and
(ii) third-party information that the Disclosing Party is obligated to keep
confidential. Confidential Information does not include any information that (i)
is or becomes publicly available without breach of this Agreement, (ii) can be
shown by documentation to have been known to the Receiving Party at the time of
its receipt from the Disclosing Party, (iii) is received from a third party who,
to the knowledge of the Receiving Party, did not acquire or disclose such
information by a wrongful or tortious act, or (iv) can be shown by documentation
to have been independently developed by the Receiving Party without reference to
any Confidential Information.


 
A-1

--------------------------------------------------------------------------------

 
“Consent” shall mean any approval, consent, ratification, permission, waiver or
authorization (including any Governmental Authorization).


“Disclosure Schedule Update” shall have the meaning specified in Section 4.4 of
the Agreement.


“Entity” shall mean any corporation (including any non profit corporation),
general partnership, limited partnership, limited liability partnership, joint
venture, estate, trust, cooperative, foundation, society, political party,
union, company (including any limited liability company or joint stock company),
firm or other enterprise, association, organization or entity.


“Environmental Laws” shall mean any Law or other requirement relating to the
protection of the environment, health, or safety from the release or disposal of
hazardous materials.


“Environmental Permit” means all licenses, permits, authorizations, approvals,
franchises and rights required under any applicable Environmental Law or Order.


“Equity Security” shall mean any stock or similar security, including, without
limitation, securities containing equity features and securities containing
profit participation features, or any security convertible into or exchangeable
for, with or without consideration, any stock or similar security, or any
security carrying any warrant, right or option to subscribe to or purchase any
shares of capital stock, or any such warrant or right.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“GAAP” shall mean Generally Accepted Accounting Principles, applied on a
consistent basis.


“Governmental Authorization” shall mean any:


(a) permit, license, certificate, franchise, concession, approval, consent,
ratification,  permission, clearance, confirmation, endorsement, waiver,
certification, designation, rating,  registration, qualification or
authorization that is issued, granted, given or otherwise made  available by or
under the authority of any Governmental Body or pursuant to any Law; or


(b) right under any contract with any Governmental Body.


“Governmental Body” shall mean any:


(a) nation, principality, state, commonwealth, province, territory, county,
municipality,  district or other jurisdiction of any nature;


(b) federal, state, local, municipal, foreign or other government;


(c) governmental or quasi-governmental authority of any nature (including any
 governmental division, subdivision, department, agency, bureau, branch, office,
commission,  council, board, instrumentality, officer, official, representative,
organization, unit, body or Entity  and any court or other tribunal); or


(d) individual, Entity or body exercising, or entitled to exercise, any
executive, legislative,  judicial, administrative, regulatory, police, military
or taxing authority or power of any nature,  including any court, arbitrator,
administrative agency or commissioner, or other governmental  authority or
instrumentality.


“Shanghai” shall have the meaning specified in the first paragraph of the
Agreement


 
A-2

--------------------------------------------------------------------------------

 
“Shanghai Balance Sheet” shall mean Shanghai’s audited balance sheet at December
31, 2005.


“Shanghai Common Stock” shall mean the shares of common stock of Shanghai.


“Shanghai Disclosure Schedule” shall have the meaning specified in introduction
to Article II of the Agreement.


“Indebtedness” shall mean any obligation, contingent or otherwise. Any
obligation secured by a Lien on, or payable out of the proceeds of, or
production from, property of the relevant party will be deemed to be
Indebtedness.


“Intellectual Property” means all industrial and intellectual property,
including, without limitation, all U.S. and non-U.S. patents, patent
applications, patent rights, trademarks, trademark applications, common law
trademarks, Internet domain names, trade names, service marks, service mark
applications, common law service marks, and the goodwill associated therewith,
copyrights, in both published and unpublished works, whether registered or
unregistered, copyright applications, franchises, licenses, know-how, trade
secrets, technical data, designs, customer lists, confidential and proprietary
information, processes and formulae, all computer software programs or
applications, layouts, inventions, development tools and all documentation and
media constituting, describing or relating to the above, including manuals,
memoranda, and records, whether such intellectual property has been created,
applied for or obtained anywhere throughout the world.


“Knowledge” A corporation shall be deemed to have “knowledge” of a particular
fact or matter only if a director or officer of such corporation has, had or
should have had knowledge of such fact or matter.


“Laws” means, with respect to any Person, any U.S. or non-U.S. federal,
national, state, provincial, local, municipal, international, multinational or
other law (including common law), constitution, statute, code, ordinance, rule,
regulation or treaty applicable to such Person.


“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien or
charge, right of first refusal, encumbrance or other adverse claim or interest
of any kind, including, without limitation, any conditional sale or other title
retention agreement, any lease in the nature thereof and the filing of or
agreement to give any financing statement under the Uniform Commercial Code of
any jurisdiction and including any lien or charge arising by Law.


“Material Adverse Effect” means any change, effect or circumstance which,
individually or in the aggregate, would reasonably be expected to (a) have a
material adverse effect on the business, assets, financial condition or results
of operations of the affected party, in each case taken as a whole or (b)
materially impair the ability of the affected party to perform its obligations
under this Agreement and the Transaction Agreements, excluding any change,
effect or circumstance resulting from (i) the announcement, pendency or
consummation of the transactions contemplated by this Agreement, (ii) changes in
the United States securities markets generally, or (iii) changes in general
economic, currency exchange rate, political or regulatory conditions in
industries in which the affected party operates.


“Material Contract” means any and all agreements, contracts, arrangements,
understandings, leases, commitments or otherwise, providing for potential
payments by or to the company in excess of $10,000, and the amendments,
supplements and modifications thereto.


“Order” shall mean any award, decision, injunction, judgment, order, ruling,
subpoena, or verdict entered, issued, made, or rendered by any Governmental
Body.
 
 
A-3

--------------------------------------------------------------------------------

 
“Ordinary Course of Business” shall mean an action taken by CFDL or Shanghai if
(i) such action is taken in normal operation, consistent with past practices,
(ii) such action is not required to be authorized by the Shareholders, Board of
Directors or any committee of the Board of the Directors or other governing body
of CFDL or Shanghai and (iii) does not require any separate or special
authorization or consent of any nature by any Governmental Body or third party.
 
 
“Permitted Liens” shall mean (a) Liens for Taxes not yet payable or in respect
of which the validity thereof is being contested in good faith by appropriate
proceedings and for the payment of which the relevant party has made adequate
reserves; (b) Liens in respect of pledges or deposits under workmen’s
compensation laws or similar legislation, carriers, warehousemen, mechanics,
laborers and materialmen and similar Liens, if the obligations secured by such
Liens are not then delinquent or are being contested in good faith by
appropriate proceedings conducted and for the payment of which the relevant
party has made adequate reserves; and (c) statutory Liens incidental to the
conduct of the business of the relevant party which were not incurred in
connection with the borrowing of money or the obtaining of advances or credits
and that do not in the aggregate materially detract from the value of its
property or materially impair the use thereof in the operation of its business.


“Person” shall mean any individual, Entity or Governmental Body.


“Pre-Closing Period” shall mean the period commencing as of the date of the
Agreement and ending on the Closing Date.


“Proceeding” shall mean any action, suit, litigation, arbitration, proceeding
(including any civil, criminal, administrative, investigative or appellate
proceeding and any informal proceeding), prosecution, contest, hearing, inquiry,
inquest, audit, examination or investigation, commenced, brought, conducted or
heard by or before, or otherwise has involved, any Governmental Body or any
arbitrator or arbitration panel.
 
“Representatives” of a specified party shall mean officers, directors,
employees, attorneys, accountants, advisors and representatives of such party,
including, without limitation, all subsidiaries of such specified party, and all
such Persons with respect to such subsidiaries. The Related Persons of CFDL or
Shanghai shall be deemed to be “Representatives” of CFDL or Shanghai, as
applicable.
 
“SEC” shall mean the Securities and Exchange Commission.


“Securities Act” shall mean the Securities Act of 1933, as amended.


“Taxes” shall mean all foreign, federal, state or local taxes, charges, fees,
levies, imposts, duties and other assessments, as applicable, including, but not
limited to, any income, alternative minimum or add-on, estimated, gross income,
gross receipts, sales, use, transfer, transactions, intangibles, ad valorem,
value-added, franchise, registration, title, license, capital, paid-up capital,
profits, withholding, payroll, employment, unemployment, excise, severance,
stamp, occupation, premium, real property, recording, personal property, federal
highway use, commercial rent, environmental (including, but not limited to,
taxes under Section 59A of the Code) or windfall profit tax, custom, duty or
other tax, governmental fee or other like assessment or charge of any kind
whatsoever, together with any interest, penalties or additions to tax with
respect to any of the foregoing; and “Tax” means any of the foregoing Taxes.
 
“Tax Group” shall mean any federal, state, local or foreign consolidated,
affiliated, combined, unitary or other similar group of which CFDL or Shanghai
is now or was formerly a member.
 
 
A-4

--------------------------------------------------------------------------------

 
“Tax Return” shall mean any return, declaration, report, claim for refund or
credit, information return, statement or other similar document filed with any
Governmental Body with respect to Taxes, including any schedule or attachment
thereto, and including any amendment thereof.


“Transactional Agreements” shall mean:


(a) this Agreement; and


(b) the Promissory Note.
 
A-5

--------------------------------------------------------------------------------

 

EXHIBIT B
FORM OF PROMISSORY NOTE


CHINA 3C GROUP


PROMISSORY NOTE


November 28, 2006
NO. 1005         $4,500,000


FOR VALUE RECEIVED, the undersigned, China 3C Group, a Nevada corporation (the
“Maker”), hereby promises to pay to the order of ______________________ (the
“Payee”), the principal amount of $4,500,000, all in accordance with the
provisions of this promissory note.


1. Payment of Principal. The full amount of the principal of this promissory
note shall be due and payable on May 27, 2007 (the “Maturity Date”).


2. No Interest. Under no circumstances shall interest accrue or be charged on
the unpaid principal balance of this promissory note.


3. Method of Payment. Payments hereunder shall be in lawful money of the United
States and shall be made to Payee at the following address or at such other
place as Payee may designate to Maker in writing: c/o 368 HuShu Nan Road,
Shanghai City, Zhejiang Province, China 310014.


4. Prepayment. This promissory note may be prepaid in whole or in part at any
time without penalty or premium by payment of all or any part of the outstanding
principal amount.


5. Unconditional Payment Obligation. No provision of this promissory note shall
alter or impair the obligation of the Maker, which is absolute and
unconditional, to pay the principal of this promissory note at the time and
place and in the currency herein prescribed.


6. Events of Default. If any of the following events (“Events of Default”) shall
occur, Payee may, by notice to Maker, declare this promissory note and all
amounts payable hereunder to be due and payable, whereupon the same shall become
immediately due and payable:


(a) Maker shall become insolvent or admit in writing its inability to pay its
debts as they become due, or shall make a general assignment for the benefit of
creditors;


(b) Any proceedings shall be instituted by or against Maker seeking either (i)
an order for relief with respect to, or reorganization, arrangement, adjustment
or composition of, its debts under the United States Bankruptcy Code or under
any other law relating to bankruptcy, insolvency, reorganization, or relief of
debtors, or (ii) appointment of a trustee, receiver or similar official for
Maker or for any substantial part of its property;


(c) Maker's failure to conduct business in the ordinary course, dissolution or
termination of existence; or


(d) Maker's failure after the Maturity Date to repay the amounts due hereunder
within ten (10) days of receiving written notice from Payee that such amounts
are due and payable.


7. Waiver of Notice. Maker hereby waives presentment, demand, notice, protest
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this promissory note, and assents to extension of
the time of payment or forbearance or other indulgence without notice.


 
B-1

--------------------------------------------------------------------------------

 
8. Governing Law. This promissory note shall be construed in accordance with the
laws of the State of New York, without regard to its conflicts of laws rules.


9. Notices. All notices, requests, demands and other communications with respect
to this promissory note shall be given in person or forwarded by first class
United States mail, postage prepaid, registered or certified mail, with return
receipt requested, addressed to the party's address. Any notice, request, demand
or communication shall be deemed validly given and received upon delivery if
given in person, and on the 5th business day after deposit in the United States
mail if given by mail as provided for in the preceding sentence.


IN WITNESS WHEREOF, the Maker has executed and delivered this Note effective as
of November 28, 2006.


CHINA 3C GROUP


___________________________________
Chairman of the Board and
Chief Executive Officer


 
B-2

--------------------------------------------------------------------------------

 

SCHEDULE 1


Shanghai Shareholders


 

Name     
Number of Shares
 
Percentage
             
Jianfeng Wang
     
83
%
Hexin Huang
     
17
%






 
 

--------------------------------------------------------------------------------

 
SCHEDULE 2


Shanghai Disclosure Schedule




 
 

--------------------------------------------------------------------------------

 

COUNTERPART SIGNATURE PAGE
SHARE EXCHANGE AGREEMENT
AMONG
CHINA 3C GROUP,
Capital Future Developments Limited
SHANGHAI JOY & HARMONY ELECTRONICS COMPANY LIMITED
AND THE SHAREHOLDERS NAMED THEREIN
 
A. The undersigned shareholder of Capital Future Developments Limited (“CFDL”)
desires to enter into the Share Exchange Agreement dated November 28, 2006 (the
“Agreement”), among China 3C Group, CFDL, SHANGHAI JOY & HARMONY ELECTRONICS
COMPANY LIMITED (“Shanghai”) and the Shareholders of CFDL named therein, a copy
of which has been delivered to the undersigned.
 
 
B. The undersigned hereby adopts, accepts and agrees to all of the terms and
provisions of the Agreement.
 
 
C. This Counterpart Signature Page has been executed by the undersigned
Shareholder. The parties to the Agreement are hereby authorized to attach this
Counterpart Signature Page to a copy of the Agreement, together with executed
Counterpart Signature Pages of the other Shareholders. The undersigned agrees
that when this Counterpart Signature Page has been appended to the Agreement,
the Agreement shall thereupon become a binding agreement between the
undersigned, CHCG, CFDL, Shanghai and other Shareholders who have executed
similar Counterpart Signature Pages, enforceable against the undersigned in
accordance with its terms, without further action by the undersigned.
 
 
IN WITNESS WHEREOF, the undersigned has executed and delivered this Counterpart
Signature Page as of the November 28, 2006.
 
Shareholder:




By: ______________________
Name: ____________________




 
 

--------------------------------------------------------------------------------

 







